UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2011 ⃞ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-16071 ABRAXAS PETROLEUM CORPORATION (Exact name of Registrant as specified in its charter) Nevada 74-2584033 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 18803 Meisner Drive San Antonio, TX 78258 (Address of principal executive offices) (210) 490-4788 Registrant’s telephone number, including area code SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: Title of each class: Name of each exchange on which registered: Common Stock, par value $.01 per share The NASDAQ Stock Market, LLC Preferred Stock Purchase Rights The NASDAQ Stock Market, LLC SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: None Indicate by check mark if the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act.Yes ⃞No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes ⃞No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ⃞ Indicate by check mark if the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo ⃞ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.Yes xNo ⃞ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer ⃞ Accelerated filerx Non-accelerated filer ⃞ (Do not check if a smaller reporting company) Smaller reporting company ⃞ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ⃞Nox As of June 30, 2011, the last day of the registrant’s most recently completed second fiscal quarter, the aggregate market value of the common stock held by non-affiliates of the registrant was $328,674,470 based on the closing sale price as reported on The NASDAQ Stock Market. As of March 12, 2012, there were 92,261,057 shares of common stock outstanding. Documents Incorporated by Reference: Document Parts Into Which Incorporated Portions of the registrant’s Proxy Statement relating to the 2012 Annual Meeting of Stockholders to be held on May 4, 2012. Part III ABRAXAS PETROLEUM CORPORATION FORM 10-K TABLE OF CONTENTS Page PartI Item 1. Business 5 Item 1A. Risk Factors 16 Item 1B. Unresolved Staff Comments 29 Item 2. Properties 29 Item 3. Legal Proceedings 37 Item 4. Mine Safety Disclosures 37 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 38 Item 6. Selected Financial Data 40 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 40 Item 7A. Quantitative and Qualitative Disclosure about Market Risk 58 Item 8. Financial Statements and Supplementary Data 59 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 59 Item 9A. Controls and Procedures 59 Item 9B. Other Information 60 Part III Item 10. Directors, Executive Officers and Corporate Governance 61 Item 11. Executive Compensation 61 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 61 Item 13. Certain Relationships and Related Transactions, and Director Independence 61 Item 14. Principal Accounting Fees and Services 61 Part IV Item 15. Exhibits Financial Statement Schedules 62 FORWARD-LOOKING INFORMATION We make forward-looking statements throughout this report.Whenever you read a statement that is not simply a statement of historical fact (such as statements including words like “believe,” “expect,” “anticipate,” “intend,” “will,” “plan,” “seek,” “may,” “estimate,” “could,” “potentially” or similar expressions), you must remember that these are forward-looking statements, and that our expectations may not be correct, even though we believe they are reasonable.The forward-looking information contained in this report is generally located in the material set forth under the headings “Business,” “Risk Factors,” “Properties,” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” but may be found in other locations as well.These forward-looking statements generally relate to our plans and objectives for future operations and are based upon our management’s reasonable estimates of future results or trends.The factors that may affect our expectations regarding our operations include, among others, the following: · our success in development, exploitation and exploration activities; · our ability to procure services and equipment for our drilling and completion activities; · the prices we receive for our oil and gas and the effectiveness of our hedging arrangements; · our ability to make planned capital expenditures; · declines in our production of oil and gas; · the availability of capital; · political and economic conditions in oil producing countries, especially those in the Middle East; · price and availability of alternative fuels; · our restrictive debt covenants; · our acquisition and divestiture activities; · weather conditions and events; · the proximity, capacity, cost and availability of pipelines and other transportation facilities; and · other factors discussed elsewhere in this report. GLOSSARY OF TERMS Unless otherwise indicated in this report, gas volumes are stated at the legal pressure base of the state or area in which the reserves are located at 60 degrees Fahrenheit. Oil equivalents are determined using the ratio of six Mcf of gas to one barrel of oil, condensate or natural gas liquids. The following definitions shall apply to the technical terms used in this report. Terms used to describe quantities of oil and gas: “Bbl” – barrel or barrels. “Boe” – barrels of oil equivalent. 2 Table of Contents “MBbl” – thousand barrels. “MBoe” – thousand barrels of oil equivalent. “Mcf” – thousand cubic feet of gas. “MMBoe” – million barrels of oil equivalent. “MMBtu” – million British Thermal Units of gas. “MMcf” – million cubic feet of gas. “NGL” – natural gas liquids measured in barrels. Terms used to describe our interests in wells and acreage: “Developed acreage” means acreage which consists of leased acres spaced or assignable to productive wells. “Development well” is a well drilled within the proved area of an oil or gas reservoir to the depth or stratigraphic horizon (rock layer or formation) noted to be productive for the purpose of extracting reserves. “Dry well” is an exploratory or development well found to be incapable of producing either oil or gas in sufficient quantities to justify completion. “Exploratory well” is a well drilled to find and produce oil or gas in an unproved area, to find a new reservoir in a field previously found to be producing in another reservoir, or to extend a known reservoir. “Gross acres” are the number of acres in which we own a working interest. “Gross well” is a well in which we own an interest. “Net acres” are the sum of fractional ownership working interests in gross acres (e.g., a 50% working interest in a lease covering 320 gross acres is equivalent to 160 net acres). “Net well” is the sum of fractional ownership working interests in gross wells. “Productive well” is an exploratory or a development well that is not a dry well. “Undeveloped acreage” means those leased acres on which wells have not been drilled or completed to a point that would permit the production of economic quantities of oil and gas, regardless of whether or not such acreage contains proved reserves. Terms used to assign a present value to or to classify our reserves: “Proved reserves” are those quantities of oil and gas reserves, which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be commercially recoverable - from a given date forward, from known reservoirs, and under defined economic conditions, operating methods, and government regulations. “Proved developed reserves” are those quantities of oil and gas reserves that can be expected to be recovered through existing wells with existing equipment and operating methods. Additional reserves expected to be obtained through the application of fluid injection or other improved recovery techniques for supplementing the natural forces and mechanisms of primary recovery are included in “proved developed reserves” only after testing by a pilot project or after the operation of an installed program has confirmed through production response that increased recovery will be achieved. 3 Table of Contents “Proved developed non-producing reserves” are those quantities of oil and gas reserves that are developed behind pipe in an existing well bore, from a shut-in well bore or that can be recovered through improved recovery only after the necessary equipment has been installed, or when the costs to do so are relatively minor. Shut-in reserves are expected to be recovered from (1)completion intervals which are open at the time of the estimate but which have not started producing, (2)wells that were shut-in for market conditions or pipeline connections, or (3)wells not capable of production for mechanical reasons. Behind-pipe reserves are expected to be recovered from zones in existing wells that will require additional completion work or future recompletion prior to the start of production. “Proved undeveloped reserves”are those quantities ofoil and gas reserves that are expected to be recovered from new wells on undrilled acreage or from existing wells where a relatively major expenditure is required for development. Reserves on undrilled acreage are limited to those drilling units offsetting productive units that are reasonably certain of production when drilled. Proved reserves for other undrilled units are claimed only where it can be demonstrated with reasonable certainty that there is continuity of production from the existing productive formation. Estimates for proved undeveloped reserves are not attributed to any acreage for which an application of fluid injection or other improved recovery technique is contemplated, unless such techniques have been proven effective by actual tests in the area and in the same reservoir. “Probable reserves” are those additional reserves which analysis of geoscience and engineering data indicate are less likely to be recovered than proved reserves but more certain to be recovered than possible reserves. “Possible reserves” are those additional reserves which analysis of geoscience and engineering data suggest are less likely to be recoverable than probable reserves. “PV-10” means estimated future net revenue, discounted at a rate of 10% per annum, before income taxes and with no price or cost escalation or de-escalation, calculated in accordance with guidelines promulgated by the Securities and Exchange Commission (“SEC”). “Standardized Measure” means estimated future net revenue, discounted at a rate of 10% per annum, after income taxes and with no price or cost escalation or de-escalation, calculated in accordance with Accounting Standards Codifications (“ASC”) 932,“Disclosures About Oil and Gas Producing Activities.” 4 Table of Contents Part I Information contained in this report represents the operations of Abraxas Petroleum Corporation and Abraxas Energy Partners, L.P., which we refer to as the Partnership, which are consolidated for financial reporting purposes.On October 5, 2009, Abraxas Petroleum Corporation acquired 100% ownership of the Partnership, which we refer to as the Merger. The non-controlling interest of the former limited partners of the Partnership is presented as non-controlling interest in the accompanying Consolidated Statement of Operations through the date that their interest was acquired by Abraxas.The terms “Abraxas,”“we,” “us,” “our,” or the “Company,” refer to Abraxas Petroleum Corporation, together with its consolidated subsidiaries including Abraxas Energy Partners, L.P. and Raven Drilling, LLC (“Raven Drilling”) which is a wholly owned subsidiary that owns a drilling rig. Blue Eagle Energy, LLC (“Blue Eagle”) is a joint venture between us and Rock Oil Company, LLC (“Rock Oil”) to develop the Eagle Ford shale play in South Texas. As of December 31, 2011, we owned an approximate 34.7% equity interest in Blue Eagle. Item 1. Business General We are an independent energy company primarily engaged in the acquisition, exploitation, development and production of oil and gas in the United States and Canada.At December 31, 2011, our estimated net proved reserves were 29.0 MMBoe, (including reserves attributable to our 34.7% equity interest in the proved reserves of Blue Eagle), of which 53% were classified as proved developed, 54% were oil and NGL’s and 94% by PV-10 were operated.Our daily net production for the year ended December 31, 2011 was 3,484 Boepd, of which 45% was oil or liquids. Our oil and gas assets are located in four operating regions in the United States, the Rocky Mountain, Mid-Continent, Permian Basin and onshore Gulf Coast, and in the province of Alberta, Canada.The following table sets forth certain information related to our properties as of and for the year ended December 31, 2011: Gross Producing Wells Average Working Interest Total Net Acres Estimated Net Proved Reserves (MBoe) % Oil/NGL Net Production (MBoe) Rocky Mountain % % Mid-Continent % % Permian Basin % % Onshore Gulf Coast (1) 58 % % Total United States % % Alberta, Canada 4 % % Total % % Includes 2,791.3 MBoe of estimated proved reserves attributable to our 34.7% equity interest in Blue Eagle. Our properties in the Rocky Mountain region are located in the Williston Basin of North Dakota and Montana and in the Green River, Powder River and Unita Basins of Wyoming and Utah.In this region, our wells produce oil and gas from various reservoirs, including the Niobrara, Turner, Bakken and Three Forks formations. Well depths range from 7,000 feet down to 14,000 feet. Our properties in the Mid-Continent region are primarily located in the Arkoma Basin and principally produce gas from the Hartshorne coals at 3,000 feet. Our properties in the Permian Basin region are primarily located in two sub-basins, the Delaware Basin and the Eastern Shelf.In the Delaware Basin, our wells are located in Pecos, Reeves, and Ward Counties, Texas and produce oil and gas from multiple stacked formations from the Bell Canyon at 5,000 feet down to the Ellenburger at 16,000 feet.In the Eastern Shelf, our wells are principally located in Coke, Scurry, Midland, Mitchell and Nolan Counties, Texas and produce oil and gas from the Strawn Reef formation at 5,000 to 7,500 feet and oil from the shallower Clearfork formation at depths ranging from 2,300 to 3,300 feet. 5 Table of Contents Our properties in the onshore Gulf Coast region are located along the Edwards trend in DeWitt and Lavaca Counties, Texas and in the Portilla field in San Patricio County, Texas.In the Edwards trend, our wells produce gas from the Edwards formation at a depth of 14,000 feet and in the Portilla field, our wells produce oil and gas from the Frio sands and the deeper Vicksburg from depths of approximately 7,000 to 9,000 feet. In addition, we also own a 34.7% equity interest in a joint venture targeting the Eagle Ford in South Texas. Our properties in the province of Alberta, Canada are located in the Pekisko fairway and the Nordegg/Tomahawk area of Central Alberta in addition to an emerging shale play in central Alberta. Strategy Our business strategy is to provide long term growth in net asset value per share by increasing daily production and proved reserves over time as well as adding to our inventory of development projects, while maintaining a conservative leverage position to enhance financial flexibility.Key elements of our business strategy include: Developing our drilling inventory.Through our existing acreage position, we have a multi-year drilling inventory in excess of 300 net potential drilling locations (based on standard industry spacing parameters and management estimates) in our existing properties.We plan to focus our development efforts in 2012 on the oil and liquids-rich Bakken, Three Forks, Eagle Ford, Pekisko and Niobrara formations, as well as our Texas oil plays.We will continue to pursue acreage acquisitions, on a conservative basis, in an effort to increase and enhance our core acreage positions. Maintaining a mix of operated and non-operated leasehold positions in our resource plays.While developing our resource plays, we plan on maintaining a mix of operated and non-operated interests.As operator, we retain more control over the timing, selection and process of drilling prospects and completion design, which enhances our ability to maximize return on invested capital and gives us greater control over the timing, allocation, and amounts of our capital expenditures.As a non-operated working interest partner, we believe we can leverage our partners’ knowledge and experience and potentially reduce our costs and enhance our returns. Increasing the oil component of our production and proved reserves.By focusing our 2012 drilling activity in the oil and liquids-rich resource plays, we expect to continue to increase the oil/liquids component of both our production and proved reserves.For the year ended December 31, 2011, our mix of oil/liquids and gas production was 45% and 55%, respectively, as compared to our 36% and 64% mix of oil/liquids and gas production for the year ended December 31, 2010. Our proved reserves at December 31, 2011 were 54% oil/liquids and 46% gas. Maintaining financial flexibility.Our primary sources of capital are availability under our credit facility and cash flow from operations.We plan on deploying our available capital in a cost-effective manner, utilizing pad development drilling, with our own drilling rig in the Williston Basin. 2012 Budget and Drilling Activities Our capital expenditure budget for 2012 is $70 million, an increase of approximately 17% over 2011.Approximately 75% of the 2012 budget will be spent on unconventional horizontal oil wells in the Bakken/Three Forks and Niobrara plays in the Rocky Mountain region with the remainder targeting conventional oil plays in the Permian Basin region and in the province of Alberta, Canada.The 2012 capital expenditure budget is subject to change depending upon a number of factors, including the availability of sufficient capital resources, the availability and costs of drilling and service equipment and crews, economic and industry conditions at the time of drilling, prevailing and anticipated prices for oil and gas, the results of our exploitation efforts, and our ability to obtain permits for drilling locations. We have a substantial inventory of acreage in several basins, or plays, exposing us to significant resource potential which will be the focus of our development plans in 2012.Our acreage in the unconventional plays includes the Williston Basin focused on the Bakken and Three Forks formations, the onshore Gulf Coast Basin focused on the Eagle Ford Shale, the Powder River Basin focused on the 6 Niobrara Shale and Turner formation and the Southern Alberta Basin focused on the Bakken formation.Our acreage in the conventional plays includes the Western Alberta Basin focused on the Pekisko formation and several oil plays in Texas focused on the Strawn, Frio and Yates formations.Our net acreage position for each basin or play is detailed in the following table: Basin/Play Targeted Formation(s) Net Acres Williston Bakken / Three Forks Onshore Gulf Coast Eagle Ford Powder River Niobrara Western Alberta Pekisko Southern Alberta Bakken Texas Oil Plays Strawn / Frio / Yates Other Various Total All of the acreage in the Eagle Ford Shale play is owned by Blue Eagle. In 2012, we intend to concentrate our activities in the following plays: Williston Basin - Bakken/Three Forks.We currently lease approximately 20,835 net acres, primarily in counties located on the Nesson Anticline and in areas west including Rough Rider and Lewis & Clark in North Dakota and in Sheridan County, Montana, which are prospective for the Bakken and Three Forks formations.In 2010 and 2011, we drilled two operated wells and participated in an additional 19 gross (1.0 net) non-operated wells. In July 2011, Abraxas purchased a used Oilwell 2000 hp diesel electric drilling rig in order to help us control the timing and cost of drilling our operated wells. The rig has been refurbished and will be mobilized to the Williston Basin to drill Bakken / Three Forks wells using a multi-well pad drilling system in the near future.Abraxas anticipates that the rig will be ready to spud its first well in late March to early April, 2012 in the North Fork area of McKenzie County, North Dakota where the Company has 60 gross (18 net) identified drilling locations. In 2012, we plan to drill up to ten operated horizontal long lateral wells, utilizing our own drilling rig, and participate in additional non-operated wells targeting the Bakken or Three Forks formations. Onshore Gulf Coast Basin - Eagle Ford.In August 2010, we formed a joint venture, Blue Eagle, with Rock Oil to develop our acreage in the Eagle Ford Shale play.At formation, we contributed 8,333 net acres, located in Atascosa, DeWitt and Lavaca Counties, Texas, and received a 50% equity interest in Blue Eagle, and Rock Oil contributed $25 million in cash and received a 50% equity interest. Rock Oil also committed to contribute an additional $50 million in cash, of which $22.0 million has been contributed since formation.Upon full funding by Rock Oil, we would own a 25% equity interest and Rock Oil would own a 75% equity interest in Blue Eagle. As of December 31, 2011, we owned a 34.7% interest in Blue Eagle. During 2011, Blue Eagle drilled, completed or participated in 3 gross (2.4 net) wells and added approximately 3,800 net acres to its holdings, principally in McMullen County, Texas., Blue Eagle has announced that it will be exploring all of its strategic alternatives. Powder River Basin.We currently lease a total of approximately 20,720 gross (17,800 net) acres in the southern Powder River Basin, of which 17,800 gross (15,700 net) acres are located in the Brooks Draw field of Converse and Niobrara Counties, Wyoming.Prior to 2011, we drilled a total of 12 wells, including seven horizontal wells, and acquired a 23-square mile proprietary 3-D seismic survey in the Brooks Draw field.In addition, we own approximately 2,100 net acres in southern Campbell County, Wyoming which are held by production and are near the Crossbow field operated by EOG Resources, Inc. and other recent horizontal activity.In 2012, we have budgeted the drilling of one horizontal well. We may elect to increase our activity in the area pending results of this well. Alberta Basin - Pekisko.We currently lease 6,880 net acres in western Alberta.In 2011, we drilled or completed 6 gross (6 net) wells in the Twining area, two of which await stimulation and three of which await pipeline hookup. Our budget for 2012 currently includes the drilling of one horizontal well targeting the Pekisko formation, after which we plan to review our strategic alternatives with respect to this area, as we continue to conservatively build an acreage position in an emerging shale play in central Alberta. 7 Table of Contents Alberta Basin – Bakken.In the emerging southern Alberta Basin Bakken play of Toole and Glacier Counties, Montana, we currently lease approximately 10,000 gross/net acres under long-term leases or direct mineral ownership.During 2010 and 2011, we acquired our leasehold position and monitored industry activity in the play, principally by Rosetta Resources Inc. and Newfield Exploration Company, and continued our own independent study of the play.During 2012, we intend to continue to conservatively acquire additional acreage in the geologically specific parts of the play. Permian Basin – Strawn.We currently lease approximately 5,600 gross/net acres in Nolan County, Texas.In 2011, we drilled three wells in the Spires Ranch offsetting the prolific Nena Lucia field. Our budget for 2012 currently includes the drilling of three horizontal wells targeting the Strawn formation. Markets and Customers The revenue generated by our operations is highly dependent upon the prices we receive for our oil and gas. Historically, the markets for oil and gas have been volatile and are likely to continue to be volatile in the future. The prices we receive for our oil and gas production are subject to wide fluctuations and depend on numerous factors beyond our control including seasonality, the condition of the United States economy (particularly the manufacturing sector), foreign imports, political conditions in other petroleum producing countries, the actions of the Organization of Petroleum Exporting Countries and domestic regulation, legislation and policies. Decreases in the prices we receive for our oil and gas have had, and could have in the future, an adverse effect on the carrying value of our proved reserves and our revenue, profitability and cash flow from operations. You should read the discussion under “Risk Factors – Risks Relating to Our Industry — Market conditions foroil and gas, and particularly volatility of prices for oil and gas, could adversely affect our revenue, cash flows, profitability and growth” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Critical Accounting Policies” for more information relating to the effects of decreases in oil and gas prices on us. To help mitigate the impact of commodity price volatility, we hedge a portion of our production through the use of fixed price swaps. See “Management’s Discussion and Analysis of Financial Condition and Results of Operations – General – Commodity Prices and Hedging Arrangements” and Note 14 of the notes to our consolidated financial statements for more information regarding our derivative activities. Substantially all of our oil and gas is sold at current market prices under short-term arrangements, as is customary in the industry. During the year ended December 31, 2011, two purchasers accounted for approximately 26% of our oil and gas sales, and a single purchaser accounted for 14% of our oil and gas sales. We believe that there are numerous other purchasers available to buy our oil and gas and that the loss of one or both of these purchasers would not materially affect our ability to sell our oil and gas. Regulation of Oil and Gas Activities The exploration, production and transportation of all types of hydrocarbons are subject to significant governmental regulations. Our properties are affected from time to time in varying degrees by political developments and federal, state, provincial and local laws and regulations. In particular, oil and gas production operations and economics are, or in the past have been, affected by industry specific price controls, taxes, conservation, safety, environmental and other laws relating to the petroleum industry, and by changes in such laws and by periodically changing administrative regulations. Federal, state, provincial and local laws and regulations govern oil and gas activities. Operators of oil and gas properties are required to have a number of permits in order to operate such properties, including operator permits and permits to dispose of salt water. We possess all material requisite permits required by the states, provinces and other local authorities in which we operate properties. In addition, under federal and provincial law, operators of oil and gas properties are required to possess certain certificates and permits in order to operate such properties such as hazardous materials certificates, which we have obtained. Development and Production The operations of our properties are subject to various types of regulation at the federal, provincial, state and local levels. These types of regulation include requiring the operator of oil and gas properties to possess permits for the drilling and development of wells, post bonds in connection with various types of activities, and file reports concerning operations. Most provinces, states, and some counties and municipalities in which we operate, regulate one or more of the following: 8 Table of Contents · the location of wells; · the method of drilling and casing wells; · the method of completing and fracture stimulating wells; · the surface use and restoration of properties upon which wells are drilled; · the plugging and abandoning of wells; and · the notice to surface owners and other third parties. Some provinces and states regulate the size and shape of development and spacing units or proration units for oil and gas properties. Some provinces and states allow forced pooling or unitization of tracts to facilitate exploration while other states/provinces rely on voluntary pooling of lands and leases. In some instances, forced pooling or unitization may be implemented by third parties and may reduce our interest in the unitized properties. In addition, provincial and state conservation laws establish maximum allowable rates of production from oil and gas wells, generally prohibit the venting or flaring of gas and impose requirements regarding the ratability of production These laws and regulations may limit the amount of oil and gas we can produce from our wells or limit the number of wells or the locations at which our wells can be drilled. Moreover, each province and state generally imposes a production or severance tax with respect to the production and sale of oil, gas and NGLs within its jurisdiction. Operations on Federal, Provincial or Indian oil and gas leases must comply with numerous regulatory restrictions, including various non-discrimination statutes, and certain of such operations must be conducted pursuant to certain on-site security regulations and other permits issued by various federal agencies, including the Bureau of Land Management and the Office of Natural Resources Revenue, which we refer to as ONRR, (formerly Minerals Management Service). ONRR establishes the basis for royalty payments due under federal oil and gas leases through regulations issued under applicable statutory authority. State regulatory authorities establish similar standards for royalty payments due under state oil and gas leases. The basis for royalty payments established by ONRR and the state regulatory authorities is generally applicable to all federal and state oil and gas leases. Accordingly, we believe that the impact of royalty regulation on the operations of our properties should generally be the same as the impact on our competitors. We believe that the operations of our properties are in material compliance with all applicable regulations as they pertain to Federal or Indian oil and gas leases. The failure to comply with these rules and regulations can result in substantial penalties, including lease suspension or termination in the case of federal or provincial leases. The regulatory burden on the oil and gas industry increases our cost of doing business and, consequently, affects our profitability. Our competitors in the oil and gas industry are subject to the same regulatory requirements and restrictions that affect us. Regulation of Transportation and Sale of Natural Gas in the United States Historically, the transportation and sale for resale of natural gas in interstate commerce have been regulated pursuant to the Natural Gas Act of 1938, as amended, which we refer to as NGA, the Natural Gas Policy Act of 1978, as amended, which we refer to as NGPA, and regulations promulgated thereunder by the Federal Energy Regulatory Commission, which we refer to as FERC, and its predecessors. In the past, the federal government has regulated the prices at which natural gas could be sold. Deregulation of wellhead natural gas sales began with the enactment of the NGPA. In 1989, Congress enacted the Natural Gas Wellhead Decontrol Act, as amended, which we refer to as the Decontrol Act. The Decontrol Act removed all NGA and NGPA price and non-price controls affecting wellhead sales of natural gas effective January1, 1993. While sales by producers of natural gas can currently be made at unregulated market prices, Congress could reenact price controls in the future. Since 1985, FERC has endeavored to make natural gas transportation more accessible to natural gas buyers and sellers on an open and non-discriminatory basis. FERC has stated that open access policies are necessary to improve the competitive structure of the interstate natural gas pipeline industry and to create a regulatory framework that will put natural gas sellers into more direct contractual relations with natural gas buyers by, among other things, unbundling the sale of natural gas from the sale of transportation and storage services. Beginning in 1992, FERC issued Order No.636 and a series of related orders, which we refer to, collectively, as Order No.636, to implement its open access policies. As a result of the Order No.636 program, the marketing and pricing of natural gas have been significantly 9 Table of Contents altered. The interstate pipelines’ traditional role as wholesalers of natural gas has been eliminated and replaced by a structure under which pipelines provide transportation and storage service on an open access basis to others who buy and sell natural gas. FERC continues to regulate the rates that interstate pipelines may charge for such transportation and storage services. Although FERC’s orders do not directly regulate natural gas producers, they are intended to foster increased competition within all phases of the natural gas industry. In 2000, FERC issued Order No.637 and subsequent orders, which we refer to, collectively, as Order No.637, which imposed a number of additional reforms designed to enhance competition in natural gas markets. Among other things, Order No.637 effected changes in FERC regulations relating to scheduling procedures, capacity segmentation, penalties, rights of first refusal and information reporting. Most major aspects of Order No.637 have been upheld on judicial review, and most pipelines’ tariff filings to implement the requirements of Order No.637 have been accepted by the FERC and placed into effect. The Energy Policy Act of 2005, which we refer to as EP Act 2005, gave FERC increased oversight and penalty authority regarding market manipulation and enforcement. EP Act 2005 amended the NGA to prohibit market manipulation and also amended the NGA and the NGPA to increase civil and criminal penalties for any violations of the NGA, NGPA and any rules, regulations or orders of FERC to up to $1,000,000 per day, per violation. In addition, FERC issued a final rule effective January26, 2006, regarding market manipulation, which makes it unlawful for any entity, in connection with the purchase or sale of natural gas or transportation service subject to FERC jurisdiction, to defraud, make an untrue statement, or omit a material fact or engage in any practice, act, or course of business that operates or would operate as a fraud. This final rule works together with FERC’s enhanced penalty authority to provide increased oversight of the natural gas marketplace. The natural gas industry historically has been very heavily regulated; therefore, there is no assurance that the less stringent regulatory approach currently pursued by FERC will continue. However, we do not believe that any action taken will affect us in a way that materially differs from the way it affects other natural gas producers, gatherers and marketers. Generally, intrastate natural gas transportation is subject to regulation by state regulatory agencies, although FERC does regulate the rates, terms, and conditions of service provided by intrastate pipelines that transport naturalgas subject to FERC’s NGA jurisdiction pursuant to Section311 of the NGPA. The basis for state regulation of intrastate natural gas transportation and the degree of regulatory oversight and scrutiny given to intrastate natural gas pipeline rates and services varies from state to state. Insofar as such regulation within a particular state will generally affect all intrastate natural gas shippers within the state on a comparable basis, we believe that the regulation of similarly situated intrastate natural gas transportation in any states in which we operate and ship natural gas on an intrastate basis will not affect the operations of our properties in any way that is materially different from the effect of such regulation on our competitors. Natural Gas Gathering in the United States Section1(b) of the NGA exempts natural gas gathering facilities from the jurisdiction of the FERC. FERC has developed tests for determining which facilities constitute jurisdictional transportation facilities under the NGA and which facilities constitute gathering facilities exempt for FERC’s NGA jurisdiction. From time to time, FERC reconsiders its test for defining non-jurisdictional gathering. FERC has also permitted jurisdictional pipelines to “spin down” exempt gathering facilities into affiliated entities that are not subject to FERC jurisdiction, although FERC continues to examine the circumstances in which such a “spin down” is appropriate and whether it should reassert jurisdiction over certain gathering companies and facilities that previously had been “spun down.” We cannot predict the effect that FERC’s activities in this regard may have on the operations of our properties, but we do not expect these activities to affect the operations in any way that is materially different from the effect thereof on our competitors. State regulation of gathering facilities generally includes various safety, environmental, and in some circumstances, non-discriminatory take or service requirements, but does not generally entail rate regulation. In the United States, gas gathering has received greater regulatory scrutiny at both the state and federal levels in the wake of the interstate pipeline restructuring under FERC Order 636. For example, the Texas Railroad Commission enacted a Natural Gas Transportation Standards and Code of Conduct to provide regulatory support for the state’s more active review of rates, services and practices associated with the gathering and transportation of gas by an entity that provides such services to others for a fee, in order to prohibit such entities from unduly discriminating in favor of their affiliates. Regulation of Transportation of Oil in the United States Sales of oil, condensate and natural gas liquids are not currently regulated and are made at negotiated prices. The transportation of oil in common carrier pipelines is subject to rate regulation. FERC regulates interstate oil pipeline transportation rates under the Interstate Commerce Act. In general, interstate oil pipeline rates must be cost-based, although settlement rates agreed to by all shippers are 10 Table of Contents permitted and market-based rates may be permitted in certain circumstances. Effective January1, 1995, FERC implemented regulations establishing an indexing system (based on inflation) for transportation rates for oil that allowed for an increase or decrease in the cost of transporting oil to the purchaser. A review of these regulations by FERC in 2000 was successfully challenged on appeal by an association of oil pipelines. On remand, FERC, in February 2003, increased the index slightly, effective July 2001. Intrastate oil pipeline transportation rates are subject to regulation by state regulatory commissions. The basis for intrastate oil pipeline regulation, and the degree of regulatory oversight and scrutiny given to intrastate oil pipeline rates varies from state to state. Insofar as effective interstate and intrastate rates are equally applicable to all comparable shippers, we believe that the regulation of oil transportation rates will not affect the operations of our properties in any way that is materially different from the effect of such regulation on our competitors. Further, interstate and intrastate common carrier oil pipelines must provide service on a non-discriminatory basis. Under this open access standard, common carriers must offer service to all shippers requesting service on the same terms and under the same rates. When oil pipelines operate at full capacity, access is governed by prorationing provisions set forth in the pipelines’ published tariffs. Accordingly, we believe that access to oil pipeline transportation services generally will be available to us to the same extent as to our competitors. Environmental Matters Oil and gas operations are subject to numerous federal, provincial, state and local laws and regulations controlling the generation, use, storage and discharge of materials into the environment or otherwise relating to the protection of the environment. These laws and regulations may: · require the acquisition of a permit or other authorization before construction or drilling commences; · restrict the types, quantities and concentrations of various substances that can be released into the environment in connection with drilling, production, and natural gas processing activities; · suspend, limit or prohibit construction, drilling and other activities in certain lands lying within wilderness, wetlands, areas inhabited by threatened or endangered species and other protected areas; · require remedial measures to mitigate pollution from historical and on-going operations such as the use of pits and plugging of abandoned wells; · restrict injection of liquids into subsurface strata that may contaminate groundwater; and · impose substantial penalties for pollution resulting from our operations. Environmental permits that the operators of properties are required to possess may be subject to revocation, modification, and renewal by issuing authorities. Governmental authorities have the power to enforce compliance with their regulations and permits, and violations are subject to injunction, civil fines, and even criminal penalties. Our management believes that we are in substantial compliance with current environmental laws and regulations, and that we will not be required to make material capital expenditures to comply with existing laws. Nevertheless, changes in existing environmental laws and regulations or interpretations thereof could have a significant impact on our operations as well as the oil and gas industry in general, and thus we are unable to predict the ultimate cost and effects of future changes in environmental laws and regulations. We are not currently involved in any administrative, judicial or legal proceedings arising under federal, state, provincial, or local environmental protection laws and regulations, or under federal, provincial or state common law, which would have a material adverse effect on our respective financial positions or results of operations. Moreover, we maintain insurance against the costs of clean-up operations, but we are not fully insured against all such risks. A serious incident of pollution may result in the suspension or cessation of operations in the affected area. The following is a discussion of the current relevant environmental laws and regulations that relate to our operations. Comprehensive Environmental Response, Compensation and Liability Act. The Comprehensive Environmental Response, Compensation and Liability Act, also known as Superfund, and which we refer to as CERCLA, and comparable state statutes impose strict, joint, and several liability, without regard to fault or legality of conduct, on certain classes of persons who are considered to have contributed to the release of a “hazardous substance” into the environment. These persons include the owner or operator of a disposal site or sites where a release occurred and companies that generated, disposed or 11 Table of Contents arranged for the disposal of the hazardous substances released at the site. Under CERCLA, such persons or companies may be retroactively liable for the costs of cleaning up the hazardous substances that have been released into the environment, for damages to natural resources, and for the costs of certain health studies. CERCLA authorizes the EPA, and in some cases third parties, to take actions in response to threats to the public health or the environment and to seek to recover from the responsible classes of persons the costs they incur. In addition, it is not uncommon for neighboring land owners and other third parties to file claims for personal injury, property damage, and recovery of response costs allegedly caused by the hazardous substances released into the environment. In the course of our ordinary operations, certain wastes may be generated that may fall within CERCLA’s definition of a “hazardous substance.” We may be liable under CERCLA or comparable state statutes for all or part of the costs required to clean up sites at which these wastes have been disposed. Although CERCLA currently contains a “petroleum exclusion” from the definition of “hazardous substance,” state laws affecting our operations impose cleanup liability relating to petroleum and petroleum related products, including oil cleanups. We currently own or lease, and have in the past owned or leased, numerous properties that for many years have been used for the exploration and production of oil and gas. Although we have utilized standard industry operating and disposal practices at the time, hydrocarbons or other wastes may have been disposed of or released on or under the properties we owned or leased or on or under other locations where such wastes have been taken for disposal. In addition, many of these properties have been operated by third parties whose treatment and disposal or release of hydrocarbons or other wastes was not under our control. These properties and the wastes disposed thereon may be subject to CERCLA, RCRA (as defined below), and analogous state laws. Under these laws, we could be required to remove or remediate previously disposed wastes, including wastes disposed or released by prior owners or operators; to clean up contaminated property, including contaminated groundwater; or to perform remedial operations to prevent future contamination. Oil Pollution Act of 1990.Federal regulations also require certain owners and operators of facilities that store or otherwise handle oil to prepare and implement spill response plans relating to the potential discharge of oil into surface waters. The Federal Oil Pollution Act, which we refer to as OPA, contains numerous requirements relating to prevention of, reporting of, and response to oil spills into waters of the United States.State laws mandate oil cleanup programs with respect to contaminated soil. A failure to comply with OPA’s requirements or inadequate cooperation during a spill response action may subject a responsible party to civil or criminal enforcement actions. We are not aware of any action or event that would subject us to liability under OPA, and we believe that compliance with OPA’s financial responsibility and other operating requirements will not have a material adverse effect on our financial position or results of operations. Resource Conservation Recovery Act.The Resource Conservation and Recovery Act, which we refer to as RCRA, is the principal federal statute governing the treatment, storage and disposal of hazardous and non-hazardous solid wastes.RCRA imposes stringent operating requirements and liability for failure to meet such requirements, on a person who is either a “generator” or “transporter” of hazardous waste or an “owner” or “operator” of a hazardous waste treatment, storage or disposal facility. At present, RCRA includes a statutory exemption that allows most oil and gas exploration and production wastes to be classified and regulated as non-hazardous wastes. A similar exemption is contained in many of the state counterparts to RCRA.At various times in the past, proposals have been made to amend RCRA to rescind the exemption that excludes oil and gas exploration and production wastes from regulation as hazardous wastes. Repeal or modification of the exemption by administrative, legislative or judicial process, or modification of similar exemptions in applicable state statutes, would increase the volume of hazardous waste we are required to manage and dispose and would cause us to incur increased operating expenses. Also, in the ordinary course of our operations, we generate small amounts of ordinary industrial wastes, such as paint wastes, waste solvents and waste oils that may be regulated as hazardous wastes. Naturally Occurring Radioactive Materials, which we refer to as NORM, are materials not covered by the Atomic Energy Act, whose radioactivity is enhanced by technological processing such as mineral extraction or processing through exploration and production conducted by the oil and gas industry. NORM wastes are regulated under the RCRA framework, but primary responsibility for NORM regulation has been a state function. Standards have been developed for worker protection; treatment, storage and disposal of NORM waste; management of waste piles, containers and tanks; and limitations upon the release of NORM contaminated land for unrestricted use. We believe that the operations of our properties are in material compliance with all applicable NORM standards established by the various states in which we operate wells. Clean Water Act.The Clean Water Act, which we refer to as the CWA, and analogous state laws, impose restrictions and controls on the discharge of pollutants, including spills and leaks of oil and other substances, into waters of the United States. The discharge of pollutants into regulated waters is prohibited, except in accordance with the terms of a permit issued by EPA or an analogous state agency. 12 Table of Contents The CWA regulates storm water run-off from oil and natural gas facilities and requires a storm water discharge permit for certain activities. Such a permit requires the regulated facility to monitor and sample storm water run-off from its operations. The CWA and regulations implemented thereunder also prohibit discharges of dredged and fill material in wetlands and other waters of the United States unless authorized by an appropriately issued permit. Spill prevention, control and countermeasure requirements of the CWA require appropriate containment berms and similar structures to help prevent the contamination of waters of the United States in the event of a petroleum hydrocarbon tank spill, rupture or leak. The CWA and comparable state statutes provide for civil, criminal and administrative penalties for unauthorized discharges for oil and other pollutants and impose liability on parties responsible for those discharges for the costs of cleaning up any environmental damage caused by the release and for natural resource damages resulting from the release. We believe that the operations of our properties comply in all material respects with the requirements of the CWA and state statutes enacted to control water pollution. Safe Drinking Water Act. Our operations also produce wastewaters that are disposed via underground injection wells. These activities are regulated by the Safe Drinking Water Act, which we refer to as the SDWA, and analogous state and local laws. Underground injection is the subsurface placement of fluid through a well, such as the reinjection of brine produced and separated from oil and gas production. The main goal of the SDWA is the protection of usable aquifers. The primary objective of injection well operating requirements is to ensure the mechanical integrity of the injection apparatus and to prevent migration of fluids from the injection zone into underground sources of drinking water. Hazardous-waste injection well operations are strictly controlled, and certain wastes, absent an exemption, cannot be injected into underground injection control wells. In most states, no underground injection may take place except as authorized by permit or rule. We currently own and operate various underground injection wells. Failure to abide by our permits could subject us to civil and/or criminal enforcement. We believe that we are in compliance in all material respects with the requirements of applicable state underground injection control programs and our permits. Clean Air Act.The Clean Air Act, which we refer to as the CAA, and state air pollution laws and regulations provide a framework for national, state and local efforts to protect air quality. The operations of our properties utilize equipment that emits air pollutants which may be subject to federal and state air pollution control laws. These laws require utilization of air emissions abatement equipment to achieve prescribed emissions limitations and ambient air quality standards, as well as operating permits for existing equipment and construction permits for new and modified equipment. On August 23, 2011 EPA proposed new more restrictive regulations governing air emissions from oil and gas operations, including regulations which, if adopted, would impose new restrictions on volatile organic compounds, sulfur dioxide and hazardous air pollutants.The proposed regulations also seek to restrict air emissions arising from hydraulic fracturing operations. Permits and related compliance obligations under the CAA, as well as changes to state implementation plans for controlling air emissions in regional non-attainment areas may require oil and natural gas exploration and production operators to incur future capital expenditures in connection with the addition or modification of existing air emission control equipment and strategies. In addition, some oil and natural gas facilities may be included within the categories of hazardous air pollutant sources, which are subject to increasing regulation under the CAA. Failure to comply with these requirements could subject a regulated entity to monetary penalties, injunctions, conditions or restrictions on operations and enforcement actions. Oil and natural gas exploration and production facilities may be required to incur certain capital expenditures in the future for air pollution control equipment in connection with obtaining and maintaining operating permits and approvals for air emissions. We believe that we are in compliance in all material respects with the requirements of applicable federal and state air pollution control laws. Hydraulic Fracturing. Most of our current operations depend on the use of hydraulic fracturing to enhance production from oil and gas wells.This technology involves the injection of fluids—usually consisting mostly of water but typically including small amounts of chemical additives—as well as sand, or other proppants, into a well under high pressure in order to create fractures in the rock that allow oil or gas to flow more freely to the wellbore.Many of our newer wells would not be economical without the use of hydraulic fracturing to stimulate production from the well.Hydraulic fracturing operations have historically been overseen by state regulators as part of their oil and gas regulatory programs.However, bills such as Fracturing Responsibility and Awareness of Chemicals (FRAC) Act have been introduced in Congress to subject hydraulic fracturing to federal regulation under laws such as the Safe Drinking Water Act.If adopted, these bills could result in additional chemical disclosure and permitting requirements for hydraulic fracturing operations as well as various restrictions on those operations.These requirements and restrictions could result in delays in operations at existing and new well sites as 13 Table of Contents well as increased costs to make our wells productive.Moreover, these bills would require the public disclosure of information regarding the chemical makeup of hydraulic fracturing fluids, many of which are proprietary to the service companies that perform the hydraulic fracturing operations.If enacted, these laws could make it easier for third parties to initiate litigation against us in the event of perceived problems with drinking water wells in the vicinity of an oil or gas well or other alleged environmental problems. EPA has finalized its Plan to Study the Potential Impacts of Hydraulic Fracturing on Drinking Water Resources, which is expected to result in a final report on the subject with recommendations in 2014. Also, the U.S. Department of the Interior has announced that it intends to propose regulations governing hydraulic fracturing which occurs on federal lands, including requiring chemical disclosure.In addition to these federal legislative and regulatory proposals, some states and local governments have considered imposing, or have adopted and some have adopted various conditions and restrictions on hydraulic fracturing operations, including but not limited to requirements regarding chemical disclosure, casing and cementing of wells, withdrawal of water for use in high-volume hydraulic fracturing of horizontal wells, baseline testing of nearby water wells, and restrictions on the type of additives that may be used in hydraulic fracturing operations.These types of conditions are widely adopted, we could be subject to increase costs and possibly limits on the productivity of certain wells. Some states in which we operate have implemented disclosure requirements of chemicals used in hydraulic fracturing. Climate change legislation and greenhouse gas regulation. Studies over recent years have indicated that emissions of certain gases may be contributing to warming of the Earth’s atmosphere. In response to these studies, many nations have agreed to limit emissions of “greenhouse gases” or “GHGs” pursuant to the United Nations Framework Convention on Climate Change, and the “Kyoto Protocol.” Methane, a primary component of natural gas, and carbon dioxide, a byproduct of the burning of oil, natural gas, and refined petroleum products, are considered “greenhouse gases” regulated by the Kyoto Protocol. Although the United States is not participating in the Kyoto Protocol, several states have adopted legislation and regulations to reduce emissions of greenhouse gases. Restrictions on emissions of methane or carbon dioxide that may be imposed in various states could adversely affect our operations and demand for our products. As a result of the Supreme Court decision in Massachusetts, et al. v. EPA, on December7, 2009, the EPA issued a finding that serves as the foundation under the Clean Air Act to issue other rules that would result in federal greenhouse gas regulations and emissions limits under the Clean Air Act, even without Congressional action. As part of this array of new regulations,the EPA has issued a GHG monitoring and reporting rule that requires certain parties, including participants in the oil and natural gas industry, to monitor and report their GHG emissions, including methane and carbon dioxide, to the EPA.These regulations may apply to our operations. The EPA has adopted other rules that would regulate GHGs, one of which would regulate GHGs from stationary sources, and may affect sources in the oil and natural gas exploration and production industry and the pipeline industry. The EPA’s finding, the greenhouse gas reporting rule, and the proposed rules to regulate the emissions of greenhouse gases may affect the cost of our operations and also affect the outcome of other climate change lawsuits pending in United States federal courts in a manner unfavorable to our industry. Although various climate change legislative measures have been under consideration by the U.S. Congress, it is not possible at this time to predict whether, or if, Congress will act on climate change legislation, although initiatives such as cap-and-trade legislation, appears to be unlikely to become law in their current form.Finally, some states, either individually or through multi-state regional initiatives, already have begun implementing legal measures to reduce emissions of GHGs, primarily through the planned development of emission inventories or regional greenhouse gas cap and trade programs. Depending on the particular jurisdiction of our operations, we could be required to purchase and surrender allowances for GHG emissions resulting from our operations. Any of the climate change regulatory and legislative initiatives described above could have a material adverse effect on our business, financial condition, and results of operations. National Environmental Policy Act.Oil and gas exploration and production activities on federal lands are subject to the National Environmental Policy Act, which we refer to as NEPA. NEPA requires federal agencies, including the Department of Interior, to evaluate major agency actions having the potential to significantly impact the environment. In the course of such evaluations, an agency will prepare an Environmental Assessment that assesses the potential direct, indirect and cumulative impacts of a proposed project and, if necessary, will prepare a more detailed Environmental Impact Statement that may be made available for public review and comment. If we were to conduct any exploration and production activities on federal lands in the future, those activities would need to obtain governmental permits that are subject to the requirements of NEPA. This process has the potential to delay the development of oil and gas projects. Endangered Species Act.The Endangered Species Act, which we refer to as the ESA, restricts activities that may affect endangered or threatened species or their habitats. While some of our properties may be located in areas that may be designated as habitat for endangered or threatened species, we believe that we are in substantial compliance with the ESA. We are aware of new efforts to seek to 14 Table of Contents cause the U.S. Fish and Wildlife Service to list additional species as endangered or threatened, and those actions or the discovery of previously unidentified endangered or threatened species could cause us to incur additional costs or become subject to operating restrictions or bans in the affected areas. Abandonment Costs.All of our oil and gas wells will require proper plugging and abandonment at some time in the future. We have posted bonds with most regulatory agencies to ensure compliance with our plugging responsibility. Plugging and abandonment operations and associated reclamation of the surface site are important components of our environmental management system. We plan accordingly for the ultimate disposition of properties that are no longer producing. Title to Properties As is customary in the oil and gas industry, we make only a cursory review of title to undeveloped oil and gas leases at the time we acquire them. However, before drilling commences, we make a thorough title search, and any material defects in title are remedied prior to the time actual drilling of a well begins. To the extent title opinions or other investigations reflect title defects, we, rather than the seller/lessor of the undeveloped property, are typically obligated to cure any title defect at our expense. If we were unable to remedy or cure any title defect of a nature such that it would not be prudent to commence drilling operations on the property, we could suffer a loss of our entire investment in the property. We believe that we have good title to our properties, some of which are subject to immaterial encumbrances, easements and restrictions. The oil and gas properties we own are also typically subject to royalty and other similar non-cost bearing interests customary in the industry. We do not believe that any of these encumbrances or burdens will materially affect our ownership or use of our properties. Competition We operate in a highly competitive environment. The principal resources necessary for the exploration and production of oil and gas are leasehold prospects under which oil and gas reserves may be discovered, drilling rigs and related equipment and services to explore for such reserves and knowledgeable personnel to conduct all phases of oil and gas operations. We must compete for such resources with both major oil and gas companies and independent operators. Many of these competitors have financial and other resources substantially greater than ours. Although we believe our current operating and financial resources are adequate to preclude any significant disruption of our near term operations; however we cannot assure you that such materials and resources will be available to us in the future. Employees As of March 12, 2012, we had 104 full-time employees. We retain independent geological, land and engineering consultants from time to time and expect to continue to do so in the future. 15 Table of Contents Available Information We file annual, quarterly and current reports, proxy statements and other information with the Securities and Exchange Commission (“SEC”). You may read and copy any document we file with the SEC at the SEC’s public reference room at treet, NE, Room 1580, Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 for information on the public reference room. The SEC maintains an internet web site that contains annual, quarterly and current reports, proxy statements and other information that issuers (including Abraxas) file electronically with the SEC. The SEC’s web site is www.sec.gov. Our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and other reports and amendments filed with the SEC are available free of charge on our web site at www.abraxaspetroleum.com in the Investor Relations section as soon as practicable after such reports are filed.Information on our web site is not incorporated by reference into this Form 10-K and should not be considered part of this report or any other filing that we make with the SEC. Item 1A. Risk Factors Risks Related to Our Business We have substantial indebtedness which may adversely affect our cash flow and business operations. At December 31, 2011, we had a total of $115.0 million of indebtedness under our credit facility. Our indebtedness could have important consequences to us, including: · effecting our ability to obtain additional financing, if necessary, for working capital, capital expenditures, acquisitions or other purposes which may be impaired or not available on favorable terms; · covenants contained in our credit facility and future debt arrangements will require us to meet financial tests that may affect our flexibility in planning for and reacting to changes in our business, including future business opportunities; · we may need a substantial portion of our cash flow from operations to make principal and interest payments on our indebtedness, reducing the funds that would otherwise be available for operations and future business opportunities; and · our level of indebtedness will make us more vulnerable to competitive pressures if there is a downturn in our business or the economy in general, than our competitors with less debt. Our ability to service our indebtedness will depend upon, among other things, our future financial and operating performance, which will be affected by prevailing economic conditions and financial, business, regulatory and other factors, some of which are beyond our control. If our operating results are not sufficient to service our current or future indebtedness, we will be forced to take actions such as reducing or delaying capital expenditures, acquisitions and/or selling assets, restructuring or refinancing our indebtedness or seeking additional debt or equity capital or bankruptcy protection. We may not be able to affect any of these remedies on satisfactory terms or at all. A breach of the terms and conditions of our credit facility, including the inability to comply with the required financial covenants, could result in an event of default. If an event of default occurs (after any applicable notice and cure periods), the lenders would be entitled to terminate any commitment to make further extensions of credit under our credit facility and to accelerate the repayment of amounts outstanding (including accrued and unpaid interest and fees).Upon a default under our credit facility, the lenders could also foreclose against any collateral securing such obligations, which may be all or substantially all of our assets.If that occurred, we may not be able to continue to operate as a going concern. We may not be able to fund the capital expenditures that will be required for us to increase reserves and production. We must make capital expenditures to develop our existing reserves and to discover new reserves.Historically, we have financed our capital expenditures primarily with cash flow from operations, borrowings under credit facilities, sales of producing properties, and sales of debt and equity securities and we expect to continue to do so in the future.We cannot assure you that we will have sufficient capital resources in the future to finance all of our planned capital expenditures. 16 Table of Contents Volatility in oil and gas prices, the timing of our drilling programs and drilling results will affect our cash flow from operations.Lower prices and/or lower production will also decrease revenues and cash flow, thus reducing the amount of financial resources available to meet our capital requirements, including reducing the amount available to pursue our drilling opportunities.If our cash flow from operations does not increase as a result of planned capital expenditures, a greater percentage of our cash flow from operations will be required for debt service and operating expenses and our planned capital expenditures would, by necessity, be decreased. The borrowing base under our credit facility is determined from time to time by the lenders.Reductions in estimates of oil and gas reserves could result in a reduction in the borrowing base, which would reduce the amount of financial resources available under our credit facility to meet our capital requirements.Such a reduction could be the result of lower commodity prices and/or production, an inability to drill or unfavorable drilling results, changes in oil and gas reserve engineering, the lenders’ inability to agree to an adequate borrowing base or adverse changes in the lenders’ practices regarding estimation of reserves. If cash flow from operations or our borrowing base decrease for any reason, our ability to undertake exploration and development activities could be adversely affected.As a result, our ability to replace production may be limited.In addition, if the borrowing base under our credit facility is reduced, we could be required to reduce borrowings under our credit facility so that such borrowings do not exceed the borrowing base.This could further reduce the cash available to us for capital spending and, if we did not have sufficient capital to reduce our borrowing level, we may be in default under the credit facility. We have sold producing properties to provide us with liquidity and capital resources in the past and we may continue to do so in the future.After any such sale, we would expect to utilize the proceeds to reduce our indebtedness and to drill new wells on our remaining properties.If we cannot replace the properties sold with production from our remaining properties, our cash flow from operations will likely decrease, which in turn, would decrease the amount of cash available for additional capital spending. We may be unable to acquire or develop additional reserves, in which case our results of operations and financial condition would be adversely affected. Our future oil and gas production, and therefore our success, is highly dependent upon our ability to find, acquire and develop additional reserves that are profitable to produce.The rate of production from our oil and gas properties and our proved reserves will decline as our reserves are produced.Unless we acquire additional properties containing proved reserves, conduct successful development and exploration activities or, through engineering studies, identify additional behind-pipe zones or secondary recovery reserves, we cannot assure you that our exploration and development activities will result in increases in our proved reserves.Based on the reserve information set forth in our reserve report as of December31, 2011 (which does not include the reserves of Blue Eagle), our average annual estimated decline rate for our net proved developed producing reserves is 14% during the first five years, 8% in the next five years, and approximately 7% thereafter.These rates of decline are estimates and actual production declines could be materially higher.While we have had some success in finding, acquiring and developing additional reserves, we have not always been able to fully replace the production volumes lost from natural field declines and prior property sales.As our proved reserves and consequently our production decline, our cash flow from operations, and the amount that we are able to borrow under our credit facility will also decline.In addition, approximately 43% of our total estimated proved reserves at December31, 2011 were classified as undeveloped.By their nature, estimates of undeveloped reserves are less certain.Recovery of such reserves will require significant capital expenditures and successful drilling operations.Even if we are successful in our development efforts, it could take several years for a significant portion of these undeveloped reserves to generate positive cash flow. We may not adhere to our proposed drilling schedule. Our final determination of whether to drill any scheduled or budgeted wells will be dependent on a number of factors, including: · the availability and costs of drilling and service equipment and crews; 17 Table of Contents · economic and industry conditions at the time of drilling; · prevailing and anticipated prices for oil and gas; · the availability of sufficient capital resources; · the results of our exploitation efforts; · the acquisition, review and interpretation of seismic data; and · our ability to obtain permits for drilling locations. Although we have identified or budgeted for numerous drilling locations, we may not be able to drill those locations within our expected time frame or at all.In addition, our drilling schedule may vary from our expectations because of future uncertainties. We may not find any commercially productive oil and gas reservoirs. We cannot assure you that the new wells we drill will be productive or that we will recover all or any portion of our capital investment.Drilling for oil and gas may be unprofitable.Dry wells that are productive but do not produce sufficient net revenues after drilling, operating and other costs are unprofitable.The inherent risk of not finding commercially productive reservoirs is compounded by the fact that 43% of our total estimated proved reserves as of December31, 2011 were classified as undeveloped.By their nature, estimates of undeveloped reserves are less certain.Recovery of such reserves will require significant capital expenditures and successful drilling operations.In addition, our properties may be susceptible to drainage from production by other operations on adjacent properties.If the volume of oil and gas we produce decreases, our cash flow from operations will decrease. The results of our drilling in unconventional formations, principally in emerging plays with limited drilling and production history using long laterals and modern completion techniques, are subject to more uncertainties than our drilling program in the more established plays and may not meet our expectations for reserves or production. We drill wells in unconventional formations in several emerging plays.Part of our drilling strategy to maximize recoveries from these formations involves the drilling of long horizontal laterals and the use of modern completion techniques of multi-stage fracture stimulations that have proven to be successful in other basins. Our experience with horizontal drilling and multi-stage fracture stimulations of these formations to date, as well as the industry’s drilling and production history in these formations, is relatively limited. The ultimate success of these drilling and completion strategies and techniques will be better evaluated over time as more wells are drilled and longer term production profiles are established. In addition, based on reported decline rates in these emerging plays as well as the industry’s experience in these formations, we estimate that the average monthly rates of production may decline as much as 70% during the first twelve months of production. Actual decline rates may differ significantly. Accordingly, the results of our drilling in these unconventional formations are more uncertain than drilling results in other more established plays with longer reserve and production histories. Our joint venture agreement with Rock Oil and other agreements that we may enter into present a number of challenges that could have a material adverse effect on our business, financial condition and results of operations. Our joint venture agreement with Rock Oil represents an important part of our business. In addition, we may enter into other similar arrangements, some of which may be material. These arrangements typically present financial, managerial and operational challenges, including the existence of unknown potential disputes, liabilities or contingencies and may involve risks not otherwise present when exploring and developing properties directly, including, for example: · our joint venture partners may share certain approval rights over major decisions; · our joint venture partners may not pay their share of the joint venture’s obligations, leaving us liable for their share of such obligations; · our joint venture partners may terminate the agreements; 18 Table of Contents · we may incur liabilities as a result of an action taken by our joint venture partners; · our joint venture partners may be in a position to take actions contrary to our instructions or requests or contrary to our policies or objectives; and · disputes between us and our joint venture partners may result in delays, litigation or operational impasses. The risks described above or the failure to continue our joint venture or to resolve disagreements with our joint venture partners could adversely affect our ability to transact the business that is the subject of such joint venture, which would in turn negatively affect our financial condition and results of operations. We cannot control the activities on the properties we do not operate and are unable to ensure their proper operation and profitability. We currently do not operate all of the properties in which we have an interest. As a result, we have limited ability to exercise influence over and control the risks associated with operation of these properties. The failure of an operator to adequately perform operations, an operator’s breach of the applicable agreements or an operator’s failure to act in our best interests could reduce our production and revenues. The success and timing of our drilling and development activities on properties operated by others therefore depends upon a number of factors outside of our control, including: · the operator could refuse to initiate exploitation or development projects and if we proceed with any of those projects, we may not receive any funding from the operator with respect to that project; · the operator may initiate exploitation or development projects on a different schedule than we would prefer; · the operator may propose greater capital expenditures than we wish, including expenditures to drill more wells or build more facilities on a project than we have funds for, which may mean that we cannot participate in those projects and thus, not participate in the associated revenue stream; and · the operator may not have sufficient expertise or resources. Any of these events could significantly and adversely affect our anticipated exploitation and development activities. Seasonal weather conditions and other factors could adversely affect our ability to conduct drilling activities. Our operations could be adversely affected by weather conditions and wildlife restrictions on federal leases. In the Williston Basin, Powder River Basin and in Canada, drilling and other oil and gas activities cannot be conducted as effectively during the winter and spring months. Winter and severe weather conditions limit and may temporarily halt the ability to operate during such conditions. These constraints and the resulting shortages or high costs could delay or temporarily halt our oil and gas operations and materially increase our operating and capital costs, which could have a material adverse effect on our business, financial condition and results of operations. The lack of availability or high cost of drilling rigs, equipment, supplies, personnel and oil field services could adversely affect our ability to execute our exploitation and development plans on a timely basis and within our budget. Our industry is cyclical and, from time to time, there is a shortage of drilling rigs, equipment, supplies, oil field services or qualified personnel. During these periods, the costs and delivery times of rigs, equipment and supplies are substantially greater. In addition, the demand for, and wage rates of, qualified drilling rig crews rise as the number of active rigs in service increases. During times and in areas of increased activity, the demand for oilfield services will also likely rise, and the costs of these services will likely increase, while the quality of these services may suffer. If the lack of availability or high cost of drilling rigs, equipment, supplies, oil field services or qualified personnel were particularly severe in any of our areas of operation, we could be materially and adversely affected. Delays could also have an adverse effect on our results of operations, including the timing of the initiation of production from new wells. 19 Table of Contents Our drilling operations may be curtailed, delayed or cancelled as a result of a variety of factors that are beyond our control. Our drilling operations are subject to a number of risks, including: · unexpected drilling conditions; · facility or equipment failure or accidents; · adverse weather conditions; · title problems; · unusual or unexpected geological formations; · fires, blowouts and explosions; and · uncontrollable flows of oil or gas or well fluids. Any of these events could adversely affect our ability to conduct operations or cause substantial losses, including personal injury or loss of life, damage to or destruction of property, natural resources and equipment, pollution or other environmental contamination, loss of wells, regulatory penalties, suspension of operations, and attorney’s fees and other expenses incurred in the prosecution or defense of litigation. We do not insure against all potential operating risks. We might incur substantial losses from, and be subject to substantial liability claims for, uninsured or underinsured risks related to our oil and gas operations. We do not insure against all risks. Our oil and gas exploitation and production activities are subject to hazards and risks associated with drilling for, producing and transporting oil and gas, and any of these risks can cause substantial losses resulting from: · environmental hazards, such as uncontrollable flows of oil, natural gas, brine, well fluids, toxic gas or other pollution into the environment, including groundwater, shoreline contamination, underground migration and surface spills or mishandling of fracturing fluids, including chemical additives; · abnormally pressured formations; · mechanical difficulties, such as stuck oil field drilling and service tools and casing collapse; · leaks of gas, oil, condensate, natural gas liquids and other hydrocarbons or losses of these hydrocarbons as a result of accidents during drilling and completion operations, including hydraulic fracturing, or in the gathering and transportation of hydrocarbons, malfunctions of pipelines, measurement equipment or processing or other facilities in the Company’s operations or at delivery points to third parties; · fires and explosions; · personal injuries and death; · regulatory investigations and penalties; and · natural disasters. We might elect not to obtain insurance if we believe that the cost of available insurance is excessive relative to the risks presented. In addition, pollution and environmental risks generally are not fully insurable. Losses and liabilities arising from uninsured and underinsured events or in amounts in excess of existing insurance coverage could have a material adverse effect on our business, financial condition or results of operations. Hydraulic fracturing, the process used for extracting oil and gas from shale and other formations, has recently come under increased scrutiny and could be the subject of further regulation that could impact the timing and cost of development. The Underground Injection Control, or UIC, regulation promulgated under the provisions of the federal Safe Drinking Water Act, or the SDWA, exclude hydraulic fracturing from the definition of “underground injection.” However, the Environmental Protection Agency, or EPA, is now re-evaluating hydraulic fracturing and the U.S. Senate and House of Representatives are currently considering bills 20 Table of Contents entitled the Fracturing Responsibility and Awareness of Chemicals Act, or the FRAC Act, to amend the SDWA to repeal this exemption. If enacted, the FRAC Act would amend the definition of “underground injection” in the SDWA to encompass hydraulic fracturing activities, which could require hydraulic fracturing operations to meet permitting and financial assurance requirements, adhere to certain construction specifications, fulfill monitoring, reporting, and recordkeeping obligations, and meet plugging and abandonment requirements. The FRAC Act also proposes to require the reporting and public disclosure of chemicals used in the fracturing process, which could make it easier for third parties opposing the hydraulic fracturing process to initiate legal proceedings based on allegations that specific chemicals used in the fracturing process could adversely affect groundwater. Hydraulic fracturing is the primary completion method used to extract reserves located in many of the unconventional oil and gas plays in the United States and Canada. Hydraulic fracturing involves the injection of water, sand and chemicals under pressure, usually down casing that is cemented in the wellbore, into prospective rock formations at depth to stimulate oil and gas production. We use this completion technique on substantially all of our wells. Depending on the legislation that may ultimately be enacted or the regulations that may be adopted at the federal, state and/or provincial levels, exploration, exploitation and production activities that entail hydraulic fracturing could be subject to additional regulation and permitting requirements. Some states in which we operate, including Texas, have recently implemented disclosure requirements of chemicals used in hydraulic fracturing, and the U.S. Department of the Interior has announced that it intends to propose regulations governing hydraulic fracturing on federal lands, including requiring chemical disclosure.Individually or collectively, such existing and new legislation or regulation could lead to operational delays or increased operating costs and could result in additional burdens that could increase the costs and delay the development of unconventional oil and gas resources from formations which are not commercial without the use of hydraulic fracturing. This could have an adverse effect on our business, financial condition and results of operations. Restrictive debt covenants could limit our growth and our ability to finance our operations, fund our capital needs, respond to changing conditions and engage in other business activities that may be in our best interests. Our credit facility contains a number of significant covenants that, among other things, limit our ability to: · incur or guarantee additional indebtedness and issue certain types of preferred stock or redeemable stock; · transfer or sell assets; · create liens on assets; · pay dividends or make other distributions on capital stock or make other restricted payments, including repurchasing, redeeming or retiring capital stock or subordinated debt or making certain investments or acquisitions; · engage in transactions with affiliates; · guarantee other indebtedness; · make any change in the principal nature of our business; · permit a change of control; or · consolidate, merge or transfer all or substantially all of our assets. In addition, our credit facility requires us to maintain compliance with specified financial covenants.Our ability to comply with these covenants may be adversely affected by events beyond our control, and we cannot assure you that we can maintain compliance with these covenants.These financial covenants could limit our ability to obtain future financings, make needed capital expenditures, withstand a future downturn in our business or the economy in general or otherwise conduct necessary or desirable business activities. A breach of any of these covenants could result in a default under our credit facility.A default, if not cured or waived, could result in all of our indebtedness becoming immediately due and payable. If that should occur, we may not be able to pay all such debt or to borrow sufficient funds to refinance it. Even if new financing were then available, it may not be on terms acceptable of favorable to us.For example, at December 31, 2011, we were not in compliance with the financial ratio that we maintain a current ratio, as of the last day of each quarter of not less than 1.00 to 1.00. The current ratio is defined as the ratio of 21 Table of Contents consolidated current assets to consolidated current liabilities.For the purposes of this calculation, current assets include the portion of the borrowing base which is undrawn but excludes any cash deposited with a counter-party to a hedging arrangement and any assets representing a valuation account arising from the application of ASC 815 and ASC 410-20, and any accounts receivable from Blue Eagle and current liabilities exclude the current portion of long-term debt and any liabilities representing a valuation account arising from the application of ASC 815 and ASC 410-20, and any accounts payable to Blue Eagle. The marketability of our production depends largely upon the availability, proximity and capacity of oil and gas gathering systems, pipelines and processing facilities. The marketability of our production depends in part upon processing and transportation facilities.Transportation space on such gathering systems and pipelines is occasionally limited and at times unavailable due to repairs or improvements being made to such facilities or due to such space being utilized by other companies with priority transportation agreements.Our access to transportation options can also be affected by U.S. Federal and state, as well as Canadian provincial, regulation of oil and gas production and transportation, general economic conditions and changes in supply and demand.These factors and the availability of markets are beyond our control.If our access to these transportation options dramatically changes, the financial impact on us could be substantial and adversely affect our ability to produce and market our oil and gas. An increase in the differential between NYMEX and the reference or regional index price used to price our oil and gas would reduce our cash flow from operations. Our oil and gas is priced in the local markets where it is produced based on local or regional supply and demand factors.The prices we receive for our oil and gas are typically lower than the relevant benchmark prices, such as NYMEX.The difference between the benchmark price and the price we receive is called a differential.Numerous factors may influence local pricing, such as refinery capacity, product quality, pipeline capacity and specifications, upsets in the midstream or downstream sectors of the industry, trade restrictions and governmental regulations.Additionally, insufficient pipeline capacity, lack of demand in any given operating area or other factors may cause the differential to increase in a particular area compared with other producing areas.For example, production increases from competing Canadian and Rocky Mountain producers, combined with limited refining and pipeline capacity in the Rocky Mountain area, have gradually widened differentials in this area. During 2011, differentials averaged ($7.13) per Bbl of oil and ($0.58) per Mcf of gas.Approximately 32% of our production during 2011 was from the Rocky Mountain region.Historically, this region has experienced wider differentials than our Permian Basin and Gulf Coast properties.As the percentage of our production from the Rocky Mountain region increases, we expect that our price differentials will also increase.Increases in the differential between the benchmark prices for oil and gas and the realized price we receive could significantly reduce our revenues and our cash flow from operations. Our derivative contracts could result in financial losses or could reduce our cash flow. To achieve more predictable cash flow and reduce our exposure to adverse fluctuations in the prices of oil and gas, we enter into derivative contracts, which we sometimes refer to as hedging arrangements, for a significant portion of our oil and gas production that could result in both realized and unrealized derivative contract losses.We have entered into NYMEX-based fixed price commodity swap arrangements on approximately 67% of the oil and gas production from our estimated net proved developed producing reserves (as of December 31, 2011) through December31, 2012 and 59% for 2013. Any new hedging arrangements will be priced at then-current market prices and may be significantly lower than the commodity swaps we currently have in place.The extent of our commodity price exposure will be related largely to the effectiveness and scope of our commodity price derivative contracts.For example, the prices utilized in our derivative contracts are currently NYMEX-based, which may differ significantly from the actual prices we receive for oil and gas which are based on the local markets where the oil and gas is produced.The prices that we receive for our oil and gas production are typically lower than the relevant benchmark prices that are used for calculating commodity derivative positions.The difference between the benchmark price and the price we receive is called a differential, a significant portion of which is based on the delivery location which is called the basis differential.As a result, our cash flow from operations could be affected if the basis differentials widen more than we anticipate.For more information see “—An increase in the differential between NYMEX and the reference or regional index price used to price our oil and gas would reduce our cash flow from operations.” We currently do 22 Table of Contents not have any basis differential hedging arrangements in place.Our cash flow from operations could also be affected based upon the levels of our production.If production is higher than we estimate, we will have greater commodity price exposure than we intended.If production is lower than the nominal amount that is subject to our hedging arrangements, we may be forced to satisfy all or a portion of our hedging arrangements without the benefit of the cash flow from our sale of the underlying physical commodity, resulting in a substantial reduction in cash flows. If the prices at which we hedge our oil and gas production are less than current market prices, our cash flow opportunity from operations could be adversely affected. When our derivative contract prices are higher than market prices, we will incur realized and unrealized gains on our derivative contracts and conversely, when our contract prices are lower than market prices, we will incur realized and unrealized losses. For the year ended December31, 2011, we recognized a realized gain on oil and gas derivative contracts of $1.7 million and an unrealized gain of $5.7 million. The realized gains resulted in an increase in cash flow from operations.We expect to continue to enter into similar hedging arrangements in the future to reduce our cash flow volatility. We cannot assure you that the derivative contracts that we have entered into, or will enter into, will adequately protect us from financial loss in the future due to circumstances such as: · highly volatile oil and gas prices; · our production being less than expected; or · a counterparty to one of our hedging transactions defaulting on its contractual obligations. The counterparties to our derivative contracts may be unable to perform their obligations to us which could adversely affect our cash flow. At times when market prices are lower than our derivative contract prices, we are entitled to cash payments from the counterparties to our derivative contracts.Any number of factors may adversely affect the ability of our counterparties to fulfill their contractual obligations to us.If one of our counterparties is unable or unwilling to make the required payments to us, it could adversely affect our cash flow. Potential regulations under the Dodd-Frank Act regarding derivatives could adversely impact our ability to engage in commodity price risk management activities. On July 21, 2010, Congress enacted the Dodd-Frank Wall Street Reform and Consumer Protection Act, or the Dodd-Frank Act, which imposes a comprehensive regulatory scheme significantly impacting companies engaged in over-the-counter swap transactions. The Dodd-Frank Act generally applies to “swaps” entered into by “major swap participants” and/or “swap dealers,” each as defined in the Dodd-Frank Act. A swap is very broadly defined in the Dodd-Frank Act and includes an energy commodity swap. A swap dealer includes an entity that regularly enters into swaps with counterparties as an “ordinary course of business for its own account.” Furthermore, a person may qualify as a major swap participant if it maintains a “substantial position” in outstanding swaps, other than swaps used for “hedging or mitigating commercial risk” or whose positions create substantial exposure to its counterparties or the U.S. financial system. The Dodd-Frank Act subjects swap dealers and major swap participants to substantial supervision and regulation by the Commodity Futures Trading Commission, or the CFTC, including capital standards, margin requirements, business conduct standards, and recordkeeping and reporting requirements. It also requires most regulated swaps to be cleared through a derivatives clearing organization, or DCO, registered with the CFTC. By clearing through a DCO, each party to a swap will be required to provide collateral to the DCO to settle, on a daily basis, any credit exposure resulting from fluctuations in market prices. The CFTC also has the authority to impose position limits on companies trading in OTC derivatives markets. Although the Dodd-Frank Act provides a framework for regulating OTC swap transactions, the substance of the Dodd-Frank Act will be set forth in numerous rules subsequently promulgated by the CFTC and other agencies. Because the CFTC has not yet clearly articulated the scope of key definitions in the Dodd-Frank Act, such as “swap,” “swap dealer” and “major swap participant,” and because the parameters of Dodd-Frank Act requirements are still shifting, it is impossible to know exactly how the Dodd-Frank Act will impact our business. However, the issuance of any rules or regulations relating to the Dodd-Frank Act that subject us to additional business conduct standards, position limits and/or reporting, capital, margin or clearing requirements with respect to our commodity swap risk management positions could have an adverse effect on our ability to hedge risks associated with our business or on the cost of our hedging activities. If we are required to 23 Table of Contents post additional collateral as a result of new rules, we would have to do so by utilizing cash or letters of credit, which would reduce our liquidity position and increase costs. These changes could materially reduce our hedging opportunities and increase the costs associated with our hedging programs, both of which could negatively affect our cash flow. Lower oil and gas prices increase the risk of ceiling limitation write-downs. We use the full cost method to account for our oil and gas operations.Accordingly, we capitalize the cost to acquire, explore for and develop our oil and gas properties.Under full cost accounting rules, the net capitalized cost of our oil and gas properties may not exceed a “ceiling limit” which is based upon the present value of estimated future net cash flows from our proved reserves, discounted at 10%.If the net capitalized costs of our oil and gas properties exceed the ceiling limit, we must charge the amount of the excess to earnings.This is called a “ceiling limitation write-down.” This charge does not impact cash flow from operating activities, but it does reduce our stockholders’ equity and earnings.The risk that we will be required to write-down the carrying value of our oil and gas properties increases when oil and gas prices are low, which could be further impacted by the SEC’s modernized oil and gas reporting disclosures, which require us to use an average price over the prior 12-month period, rather than the year-end price, when calculating the PV-10.In addition, write-downs may occur if we experience substantial downward adjustments to our estimated proved reserves.An expense recorded in one period may not be reversed in a subsequent period even though oil and gas prices may have increased the ceiling applicable in the subsequent period. At December31, 2010, the net capitalized costs of our United States oil and gas properties did not exceed the present value of our estimated proved reserves; however, the net capitalized costs of our Canadian oil and gas properties exceeded the present value of our estimated proved reserves by approximately $4.8 million, resulting in a write down of $4.8 million. At December 31, 2011, the net capitalized cost of our United States and Canadian oil and gas properties did not exceed the present value of our estimated proved reserves. Use of our net operating loss carryforwards may be limited. At December 31, 2011, we had, subject to the limitation discussed below, $150.2 million of net operating loss carryforwards for U.S. tax purposes and $7.7 million for Canadian tax purposes.The U.S. loss carryforwards will expire in varying amounts through 2031, and the Canadian carryforward will expire in 2031, if not otherwise used. The use of our net operating loss carryforwards may be limited if an “ownership change” of over 50 percentage points occurs during any three-year period.Based on current estimates, we believe that we have not surpassed this threshold.It is feasible that even a modest change of ownership (including, but not limited to, a shift in common stock ownership by one reasonably large stockholder or any offering of common stock to a limited number of investors) during the three-year period following the merger with the Partnership, which was consummated on October 5, 2009, could trigger a significant limitation of the amount of such net operating loss carryforwards available to offset future taxable income. Additionally, uncertainties exist as to the future utilization of the operating loss carryforwards.Therefore, in accordance with Financial Accounting Standards Board (“FASB”) and Accounting Standards Codification (“ASC”) 740-10, we have established a valuation allowance of $83.5 million at December 31, 2011. We depend on our President, CEO and Chairman of the Board and the loss of his services could have an adverse effect on our operations. We depend to a large extent on Robert L.G. Watson, our President and Chief Executive Officer, for our management and business and financial contacts.Mr.Watson may terminate his employment agreement with us at any time on 30 days notice, but, if he terminates without cause, he would not be entitled to the severance benefits provided under the terms of that agreement.Mr.Watson is not precluded from working for, with or on behalf of a competitor upon termination of his employment with us.If Mr.Watson were no longer able or willing to act as President, Chief Executive Officer and Chairman of the Board, the loss of his services could have an adverse effect on our operations. 24 Table of Contents Our financial statements are complex and our control environment cannot completely prevent fraud or human error. Due to the nature of our business, and accounting principles generally accepted in the United States of America, our financial statements are complex, particularly with reference to derivative contracts, asset retirement obligations, deferred taxes and the accounting for our stock-based compensation plans. We expect such complexity to continue and possibly increase.Because of these complexities, many of our accounting processes are done manually and are dependent upon individual data input or review.While we continue to automate our processes and enhance our review and put in place controls to reduce the likelihood for errors, we expect that for the foreseeable future many of our processes will remain manually intensive and thus subject to human error. A control environment, no matter how well conceived and operated, can provide only reasonable assurance that the objectives of the control environment are met.Because of the inherent limitations in all control environments, no evaluation of controls can provide absolute assurance that all control issues have been detected and misstatements due to error or fraud may occur and not be detected. Risks Related to Our Industry Market conditions for oil and gas, and particularly volatility of prices for oil and gas, could adversely affect our revenue, cash flows, profitability and growth. Our revenue, cash flows, profitability and future rate of growth depend substantially upon prevailing prices for oil and gas.Low gas prices have affected us more than oil prices because 55% of our production during 2011 and 46% of our proved reserves at December 31, 2011 were gas.Prices also affect the amount of cash flow available for capital expenditures and our ability to borrow money or raise additional capital.Lower prices may also make it uneconomical for us to increase or even continue current production levels of oil and gas. Prices for oil and gas are subject to large fluctuations in response to relatively minor changes in the supply and demand for oil and gas, market uncertainty and a variety of other factors beyond our control, including: · changes in foreign and domestic supply and demand for oil and gas; · political stability and economic conditions in oil producing countries, particularly in the Middle East; · weather conditions; · price and level of foreign imports; · terrorist activity; · availability of pipeline and other secondary capacity; · general economic conditions; · domestic and foreign governmental regulation; and · the price and availability of alternative fuel sources. The current global recession has had a significant impact on commodity prices and our operations.If gas prices remain depressed or if oil prices decline significantly, our revenues, profitability and cash flow from operations may decrease which could cause us to alter our business plans, including reducing our drilling activities. Estimates of proved reserves and future net revenue are inherently imprecise. The process of estimating oil and gas reserves is complex and involves decisions and assumptions in evaluating the available geological, geophysical, engineering and economic data.Accordingly, these estimates are imprecise.Actual future production, oil and gas prices, revenues, taxes, capital expenditures, operating expenses and quantities of recoverable oil and gas reserves most likely will vary from those estimated.Any significant variance could materially affect the estimated quantities and present value of our reserves.In addition, we may adjust estimates of proved reserves to reflect production history, results of exploration and development, prevailing oil and gas prices and other factors, many of which are beyond our control. 25 Table of Contents The estimates of our reserves as of December 31, 2011 are based upon various assumptions about future production levels, prices and costs that may not prove to be correct over time.In particular, estimates of oil and gas reserves, future net revenue from proved reserves and the PV-10 thereof for our oil and gas properties are based on the assumption that future oil and gas prices remain the same as the twelve month first-day-of-the-month average oil and gas prices for the year ended December31, 2011.The average realized sales prices as of such date used for purposes of such estimates were $3.97 per Mcf of gas and $88.94 per Bbl of oil.The December 31, 2011 estimates also assume that we will make future capital expenditures of approximately $228.8 million in the aggregate primarily from 2012 through 2016, which are necessary to develop and realize the value of proved reserves on our properties.In addition, approximately 43% of our total estimated proved reserves as of December31, 2011 were classified as undeveloped.By their nature, estimates of undeveloped reserves are less certain than proved developed reserves.Any significant variance in actual results from these assumptions could also materially affect the estimated quantity and value of our reserves set forth or incorporated by reference in this report. The present value of future net cash flows from our proved reserves is not necessarily the same as the current market value of our estimated reserves.Any material inaccuracies in our reserve estimates or underlying assumptions will materially affect the quantities and present value of our reserves, which could adversely affect our business, results of operations and financial condition. As required by SEC regulations, we based the estimated discounted future net cash flows from our proved reserves as of December 31, 2011 on the twelve month first-day-of-the-month average oil and gas prices for the year ended December 31, 2011 and costs in effect on December 31, 2011, the date of the estimate.However, actual future net cash flows from our properties will be affected by factors such as: ·supply of and demand for our oil and gas; ·actual prices we receive for our oil and gas; ·our actual operating costs; ·the amount and timing of our capital expenditures; ·the amount and timing of our actual production; and ·changes in governmental regulations or taxation. In addition, the 10% discount factor we use when calculating discounted future net cash flow, which is required by the SEC, may not be the most appropriate discount factor based on interest rates in effect from time to time and risks associated with us or the oil and gas industry in general.Any material inaccuracies in our reserve estimates or underlying assumptions will materially affect the quantities and present value of our reserves, which could adversely affect our business, results of operations and financial condition. Our operations are subject to the numerous risks of oil and gas drilling and production activities. Our oil and gas drilling and production activities are subject to numerous risks, many of which are beyond our control.These risks include the risk of fire, explosions, blow-outs, pipe failure, abnormally pressured formations and environmental hazards.Environmental hazards include oil spills, gas leaks, ruptures, discharges of toxic gases, underground migration and surface spills or mishandling of any toxic fracture fluids, including chemical additives.In addition, title problems, weather conditions and mechanical difficulties or shortages or delays in delivery of drilling rigs and other equipment could negatively affect our operations.If any of these or other similar industry operating risks occur, we could have substantial losses.Substantial losses also may result from injury or loss of life, severe damage to or destruction of property, clean-up responsibilities, environmental damage, regulatory investigation and penalties and suspension of operations.In accordance with industry practice, we maintain insurance against some, but not all, of the risks described above.We cannot assure you that our insurance will be adequate to cover losses or liabilities.Also, we cannot predict the continued availability of insurance at premium levels that justify its purchase. 26 Table of Contents We operate in a highly competitive industry which may adversely affect our operations. We operate in a highly competitive environment.The principal resources necessary for the exploration and production of oil and gas are leasehold prospects under which oil and gas reserves may be discovered, drilling rigs and related equipment to explore for such reserves and knowledgeable personnel to conduct all phases of operations.We must compete for such resources with both major oil and gas companies and independent operators.Many of these competitors have financial and other resources substantially greater than ours.Although we believe our current operating and financial resources are adequate to preclude any significant disruption of our operations, we cannot assure you that such resources will be available to us in the future. Our oil and gas operations are subject to various U.S. Federal, state, local and Canadian provincial regulations that materially affect our operations. In the oil and gas industry, matters regulated include permits for drilling and completion operations, drilling and abandonment bonds, reports concerning operations, the spacing of wells and unitization and pooling of properties and taxation.At various times, regulatory agencies have imposed price controls and limitations on production.In order to conserve supplies of oil and gas, these agencies have restricted the rates of flow from oil and gas wells below actual production capacity.U.S. Federal, state,local, and Canadian provincial laws regulate production, handling, storage, transportation and disposal of oil and gas, by-products and other substances and materials produced or used in connection with oil and gas operations.To date, our expenditures related to complying with these laws and for remediation of existing environmental contamination have not been significant.We believe that we are in substantial compliance with all applicable laws and regulations.However, the requirements of such laws and regulations are frequently changed.We cannot predict the ultimate cost of compliance with these requirements or their effect on our operations. Proposed federal legislation concerning tax deductions currently available with respect to oil and gas drilling may adversely affect our net earnings. The Obama administration has proposed the outright elimination of many of the key federal income tax benefits historically associated with the oil and gas industry.Although presented in very summary form, among other significant energy tax items, the administration’s budget appears to propose the complete elimination of (i) expensing of intangible drilling costs, and (ii) the “percentage depletion” method of deduction with respect to oil and gas wells.Although no legislation has been formally introduced, if this proposal (or others) is enacted into law, it could adversely affect our net earnings. Possible regulation related to global warming and climate change could have an adverse effect on our operations and demand for oil and gas. Studies over recent years have indicated that emissions of certain gases may be contributing to warming of the Earth’s atmosphere. In response to these studies, governments have begun adopting domestic and international climate change regulations that requires reporting and reductions of the emission of greenhouse gases. Methane, a primary component of natural gas, and carbon dioxide, a by-product of the burning of oil, gas and refined petroleum products, are considered greenhouse gases. Internationally, the United Nations Framework Convention on Climate Change and the Kyoto Protocol address greenhouse gas emissions, and several countries including the European Union have established greenhouse gas regulatory systems. In the United States, at the state level, many states, either individually or through multi-state regional initiatives, have begun implementing legal measures to reduce emissions of greenhouse gases, primarily through the planned development of emission inventories or regional greenhouse gas cap and trade programs or have begun considering adopting greenhouse gas regulatory programs. At the federal level, in June 2009, the United States House of Representatives passed the American Clean Energy and Security Act of 2009, also known as the Waxman-Markey Bill or ACESA. The United States Senate passed out of committee the Clean Energy Jobs and American Power Act, also known as the Kerry-Boxer Bill. Although these bills differ in certain ways, they both contain provisions that would establish a cap and trade system for restricting greenhouse gas emissions in the United States. Under such a system, certain sources of greenhouse gas emissions would be required to obtain greenhouse gas emission “allowances” corresponding to their annual emissions of greenhouse gases. The number of emission allowances issued each year would decline as necessary to meet overall emission reduction goals. As the number of greenhouse gas emission allowances declines each year, the cost or value of allowances is expected to escalate significantly. The ultimate outcome of this federal legislative initiative remains uncertain. 27 Table of Contents In addition to pending climate legislation, the EPA has issued greenhouse gas monitoring and reporting regulations that went into effect January1, 2010, and require reporting by regulated facilities by March 2011 and annually thereafter. Beyond measuring and reporting, the EPA issued an “Endangerment Finding” under section 202(a) of the Clean Air Act, concluding greenhouse gas pollution threatens the public health and welfare of current and future generations. The finding serves as a first step to issuing regulations that would require permits for and reductions in greenhouse gas emissions for certain facilities. The EPA has proposed such greenhouse gas regulations and may issue final rules this year. In the courts, several decisions have been issued that may increase the risk of claims being filed by government entities and private parties against companies that have significant greenhouse gas emissions. Such cases may seek to challenge air emissions permits that greenhouse gas emitters apply for and seek to force emitters to reduce their emissions or seek damages for alleged climate change impacts to the environment, people, and property. Any laws or regulations that may be adopted to restrict or reduce emissions of greenhouse gases could require us to incur increased operating and compliance costs, and could have an adverse effect on demand for the oil and gas that we produce and as a result, our financial condition and results of operations could be adversely affected. Risks Related to Our Common Stock Future issuance of additional shares of common stock could cause dilution of ownership interests and adversely affect our stock price. We are currently authorized to issue 200,000,000 shares of common stock with such rights as determined by our board of directors.We may in the future issue previously authorized and unissued securities, resulting in the dilution of the ownership interests of current stockholders.The potential issuance of any such additional shares of common stock may create downward pressure on the trading price of our common stock.We may also issue additional shares of common stock or other securities that are convertible into or exercisable for common stock for capital raising or other business purposes.Future sales of substantial amounts of common stock, or the perception that sales could occur, could have a material adverse effect on the price of our common stock. We will not pay dividends on our common stock for the foreseeable future. We currently anticipate that we will retain all future earnings, if any, to finance the growth and development of our business. We do not intend to pay cash dividends in the foreseeable future.In addition, our credit facility prohibits us from paying dividends and making other cash distributions. Shares eligible for future sale may depress our stock price. At December 31,2011, we had 92,261,057 shares of common stock outstanding of which 6,178,515 shares were held by affiliates and, in addition, 4,756,255 shares of common stock were subject to outstanding options granted under stock option plans (of which 2,511,790 shares were vested at December31,2011). All of the shares of common stock held by affiliates are restricted or control securities under Rule 144 promulgated under the Securities Act.The shares of common stock issuable upon exercise of stock options have been registered under the Securities Act.Sales of shares of common stock under Rule 144 or another exemption under the Securities Act or pursuant to a registration statement could have a material adverse effect on the price of our common stock and could impair our ability to raise additional capital through the sale of equity securities. The price of our common stock has been volatile and could continue to fluctuate substantially. Our common stock is traded on The NASDAQ Stock Market.The market price of our common stock has been volatile and could fluctuate substantially based on a variety of factors, including the following: · fluctuations in commodity prices; · variations in results of operations; · legislative or regulatory changes; 28 Table of Contents · general trends in the oil and gas industry; · sales of common stock or other actions by our stockholders; · additions or departures of key management personnel; · commencement of or involvement in litigation; · speculation in the press or investment community regarding our business; · an inability to maintain the listing of our common stock on a national securities exchange; · market conditions; and · analysts’ estimates and other events in the oil and gas industry. We may issue shares of preferred stock with greater rights than our common stock. Subject to the rules of The NASDAQ Stock Market, our articles of incorporation authorize our board of directors to issue one or more series of preferred stock and set the terms of the preferred stock without seeking any further approval from holders of our common stock.Any preferred stock that is issued may rank ahead of our common stock in terms of dividends, priority and liquidation premiums and may have greater voting rights than our common stock.On March 16, 2010, our board of directors adopted a tax benefits preservation plan and declared a dividend of one preferred share purchase right for each outstanding share of our common stock.These rights are only activated if the plan is triggered by any person or group acquiring 4.9% or more of our outstanding common stock without our approval. Anti-takeover provisions could make a third party acquisition of us difficult. Our articles of incorporation and bylaws provide for a classified board of directors, with each member serving a three-year term, and eliminate the ability of stockholders to call special meetings or take action by written consent.Each of the provisions in our articles of incorporation, bylaws and our tax benefits preservation plan, could make it more difficult for a third party to acquire us without the approval of our board.In addition, the Nevada corporate statute also contains certain provisions that could make an acquisition by a third party more difficult. On March 16, 2010, our board of directors adopted a tax benefits preservation plan designed to preserve our substantial tax assets.In addition, the plan is intended to act as a deterrent to any person or group acquiring 4.9% or more of our outstanding common stock without our approval. Item 1B. Unresolved Staff Comments None. Item 2. Properties Exploratory and Developmental Acreage Our principal oil and gas properties consist of producing and non-producing oil and gas leases, including reserves of oil and gas in place. The following table sets forth our developed and undeveloped acreage and fee mineral acreage as of December 31, 2011. There are no material lease expirations in 2012. Developed Acreage Undeveloped Acreage Fee Mineral Acreage (1) Gross Acres Net Acres Gross Acres Net Acres Gross Acres Net Acres Total Net Acres (2) Rocky Mountain Mid-Continent 69 Permian Basin Onshore Gulf Coast — — Total United States Alberta, Canada — — Total 29 Table of Contents Fee mineral acreage represents fee simple absolute ownership of the mineral estate or fraction thereof. Includes 3,981 acres in the Permian Basin region that are included in both developed and undeveloped gross acres. Does not include net acres owned by Blue Eagle in the onshore Gulf Coast region. Productive Wells The following table sets forth our gross and net productive wells, expressed separately for oil and gas, as of December 31, 2011: Productive Wells Oil Gas Gross Net Gross Net Rocky Mountain Mid-Continent Permian Basin Onshore Gulf Coast (1) Total United States Alberta, Canada — — Total Excludes 3.0 gross (2.4 net) wells owned by Blue Eagle. Reserves Information In December 2009, we adopted revised oil and gas reserve estimation and disclosure requirements which conforms the definition of proved reserves with the Modernization of Oil and Gas Reporting rules, which were issued by the SEC at the end of 2008. The new accounting standard requires that the average first-day-of-the-month price during the 12-month period preceding the end of the year be used when estimating reserve quantities and permits the use of reliable technologies to determine proved reserves, if those technologies have been demonstrated to result in reliable conclusions about reserves volumes. For the year ended December 31, 2011, DeGolyer and MacNaughton, of Dallas, Texas estimated reserves for Abraxas’ properties comprising approximately 99% of the PV-10 of our proved oil and gas reserves and for 100% of Blue Eagle’s properties. Proved reserves for the remaining 1% of our properties were estimated by Abraxas personnel. DeGolyer and MacNaughton’s reserve report as of December 31, 2011 for Abraxas included a total of 870 properties and our internal report included 445 properties. The technical personnel responsible for preparing the reserve estimates at DeGolyer and MacNaughton meet the requirements regarding qualifications, independence, objectivity, and confidentiality set forth in the Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information promulgated by the Society of Petroleum Engineers. DeGolyer and MacNaughton is an independent firm of petroleum engineers, geologists, geophysicists, and petrophysicists. They do not own an interest in any of our properties and are not employed on a contingent fee basis. All reports by DeGolyer and MacNaughton were developed utilizing geological and engineering data provided by Abraxas.The report of DeGolyer and MacNaughton dated February 21, 2012, which contains further discussions of the reserve estimates and evaluations prepared by DeGolyer and MacNaughton as well as the qualifications of DeGolyer and MacNaughton’s technical personnel responsible for overseeing such estimates and evaluations is attached as Exhibit 99.1 to this report. Estimates of reserves at December 31, 2011 were based on studies performed by the operations department of Abraxas which is directly responsible for Abraxas’ reserve evaluation process.The Vice President of Operations is the manager of this department and is the primary technical person responsible for this process.The Vice President of Operations holds a Bachelor of Science degree in Petroleum Engineering and has 26 years of experience in reserve evaluations. The operations department consists of four petroleum engineers with Bachelor degrees in Petroleum Engineering, one of whom is a Registered Professional Engineer in the State of Texas, and various other technical professionals. Reserve information as well as models used to estimate such reserves are stored on secured databases.Non-technical inputs used in reserve estimation models, include oil and gas prices, production costs, future capital expenditures and Abraxas’ net ownership percentages which are obtained from other departments within Abraxas. 30 Table of Contents Oil and gas reserves and the estimates of the present value of future net revenues therefrom were determined based on prices and costs as prescribed by SEC and FASB guidelines. Reserve calculations involve the estimate of future net recoverable reserves of oil and gas and the timing and amount of future net revenues to be received therefrom. Such estimates are not precise and are based on assumptions regarding a variety of factors, many of which are variable and uncertain. Proved oil and gas reserves are the estimated quantities of oil and gas that geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions. Proved developed oil and gas reserves are those expected to be recovered through existing wells with existing equipment and operating methods.Proved reserves were estimated in accordance with guidelines established by the SEC and the FASB, which require that reserve estimates be prepared under existing economic and operating conditions with no provision for price and cost escalations or de-escalations except by contractual arrangements. For the year ended December 31, 2011, commodity prices over the prior 12-month period and year end costs were used in estimating future net cash flows. In addition to proved reserves, we disclose our “probable” and “possible” reserves in this report.Probable reserves are those additional reserves that are less likely to be recovered than proved reserves.Possible reserves are those additional reserves that are less likely to be recoverable than probable reserves.These estimates of probable and possible reserves are by their very nature more speculative than estimates of proved reserves and accordingly are subject to substantially greater risk of being actually realized by us. The following table sets forth certain information regarding estimates of our oil and gas reserves as of December 31, 2011, which excludes reserves attributable to our equity interest in Blue Eagle. All of our reserves are located in the United States and Canada. Summary of Oil, NGL and Gas Reserves As of December 31, 2011 Reserve Category Oil (MBbls) NGL (MBbls) Gas (MMcf) Oil Equivalents (MBoe) Proved Developed Undeveloped Total Proved Probable Developed Producing Developed Non-producing — Undeveloped Total Probable Possible Undeveloped Total Our estimates of proved developed reserves, proved undeveloped reserves, and total proved reserves at December31,2011, 2010, and 2009, and changes in proved reserves during the last three years are presented in the Supplemental Information on Oil and Gas Exploration and Production Activities (Supplemental Information) under Item8 of this Report.Also presented in the Supplemental Information are our estimates of future net cash flows and discounted future net cash flows from proved reserves. We have not filed information with a federal authority or agency with respect to our estimated total proved reserves at December31,2011. We report gross proved reserves of operated properties in the United States to the U.S. Department of Energy on an annual basis; these reported reserves are derived from the same data used to estimate and report proved reserves in this Form 10-K. The process of estimating oil and gas reserves is complex and involves decisions and assumptions in evaluating the available geological, geophysical, engineering and economic data.Accordingly, these estimates are imprecise.Actual future production, oil and gas prices, revenues, taxes, capital expenditures, operating expenses and quantities of recoverable oil and gas reserves most likely will vary from 31 Table of Contents those estimated.Any significant variance could materially affect the estimated quantities and present value of our reserves set forth or incorporated by reference in this report.We may also adjust estimates of reserves to reflect production history, results of exploration and development, prevailing oil and gas prices and other factors, many of which are beyond our control. In particular, estimates of oil and gas reserves, future net revenue from reserves and the PV-10 thereof for the oil and gas properties described in this report are based on the assumption that future oil and gas prices remain the same as oil and gas prices utilized in the December 31, 2011 report. The average realized sales prices used for purposes of such estimates were $88.94 per Bbl of oil and $3.97 per Mcf of gas. It is also assumed that we will make future capital expenditures of approximately $228.8 million in the aggregate primarily in the years 2012 through 2016, which are necessary to develop and realize the value of proved reserves on our properties. Any significant variance in actual results from these assumptions could also materially affect the estimated quantity and value of reserves set forth herein. You should not assume that the present value of future net revenues referred to in this report is the current market value of our estimated oil and gas reserves. In accordance with SEC requirements, the estimated discounted future net cash flows from proved reserves is calculated using the average first-day-of-the-month price over the prior 12-month period.Costs used in the estimated discounted future net cash flows are costs as of the end of the period. Because we use the full cost method to account for our oil and gas operations, we are susceptible to significant non-cash charges during times of volatile commodity prices because the full cost pool may be impaired when prices are low. This is known as a “ceiling limitation write-down.” This charge does not impact cash flow from operating activities but does reduce our stockholders’ equity and reported earnings. We have experienced ceiling limitation write-downs in the past and we cannot assure you that we will not experience additional ceiling limitation write-downs in the future. As of December 31, 2011, the Company’s net capitalized costs of oil and gas properties in the United States and Canada did not exceed the present value of our estimated proved reserves. Based on managements’ review of average first-day-of-the-month prices for the twelve months of April 2011 through March 2012, we do not anticipate a write down at the end of the first quarter of 2012. For more information regarding the full cost method of accounting, you should read the information under “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Critical Accounting Policies.” Actual future prices and costs may be materially higher or lower than the prices and costs used in the estimate. Any changes in consumption by gas purchasers or in governmental regulations or taxation will also affect actual future net cash flows. The timing of both the production and the expenses from the development and production of oil and gas properties will affect the timing of actual future net cash flows from proved reserves and their present value. In addition, the 10% discount factor, which is required by the SEC to be used in calculating discounted future net cash flows for reporting purposes, is not necessarily the most accurate discount factor. Our effective interest rate on borrowings at various times and the risks associated with us or the oil and gas industry in general will affect the accuracy of the 10% discount factor. Proved Undeveloped Reserves (“PUDs”) Changes in PUDs.Significant changes to PUDs occurring during 2011 are summarized in the table below. Revisions of prior estimates reflect the addition of new PUDs associated with current development plans, revisions to prior PUDs, revisions to infill drilling development plans, as well as the transfer of PUDs to unproved reserve categories due to changes in development plans during the period. Our year-end development plans are consistent with SEC guidelines for PUDs development within five years unless specific circumstances warrant a longer development time horizon. 32 Table of Contents MMBoe PUDs at December31, 2010 Revisions of prior estimates ) Extensions, discoveries, and other additions Conversion to developed 74 Sales — PUDs at December31, 2011 Reconciliation of Standardized Measure to PV-10 PV-10 is the estimated present value of the future net revenues from our proved oil and gas reserves before income taxes discounted using a 10% discount rate. PV-10 is considered a non-GAAP financial measure under SEC regulations because it does not include the effects of future income taxes, as is required in computing the standardized measure of discounted future net cash flows. We believe that PV-10 is an important measure that can be used to evaluate the relative significance of our oil and gas properties and that PV-10 is widely used by securities analysts and investors when evaluating oil and gas companies. Because many factors that are unique to each individual company impact the amount of future income taxes to be paid, the use of a pre-tax measure provides greater comparability of assets when evaluating companies. We believe that most other companies in the oil and gas industry calculate PV-10 on the same basis. PV-10 is computed on the same basis as the standardized measure of discounted future net cash flows but without deducting income taxes. Due to our loss carry forwards and the tax basis of our properties, there is no impact of income taxes on our standardized measure calculation for 2009 and 2010 relating to our reserves. For 2011, there was an income tax impact on our reserves.As a result, there was no difference between the standardized measure of our oil and gas reserves for 2009 and 2010, however for 2011 there was a difference of $28.9 million, between the standardized measure of our oil and gas reserves which is a GAAP financial measure and the PV-10 of our reserves. Blue Eagle Reserve Data The following table sets forth certain information attributable to our 34.7% equity interest in the estimates of Blue Eagle’s oil and gas reserves as of December 31, 2011. For the year ended December 31, 2011, DeGolyer and MacNaughton, of Dallas, Texas estimated reserves for 100% of Blue Eagle’s properties.For a description of the qualifications of DeGolyer and MacNaughton, and our internal controls and the qualifications of the technical person primarily responsible for preparing reserve estimates, please see the discussion above under “Reserves Information.” All of Blue Eagle’s reserves are located in the United States. Summary of Oil, NGL and Gas Reserves – Blue Eagle As of December 31, 2011 Reserve Category Oil (MBbls) NGL (MBbls) Gas (MMcf) Oil Equivalents (MBoe) Proved Developed Undeveloped Total Proved Probable Undeveloped Possible Undeveloped Total The following table sets forth certain information regarding the combined reserves of Abraxas and the reserves attributable to Abraxas’ 34.7% equity interest Blue Eagle as of December 31, 2011. 33 Table of Contents Summary of Oil, NGL and Gas Reserves – Combined Abraxas and Blue Eagle As of December 31, 2011 Reserve Category Oil (MBbls) NGL (MBbls) Gas (MMcf) Oil Equivalents (MBoe) Proved Developed Undeveloped Total Proved Probable Producing Developed — Undeveloped Total Probable Possible Undeveloped 12,350.9 16,522.9 Total Oil and Gas Production, Sales Prices and Production Costs The following table presents our net oil, gas and NGL production, the average sales price per Bbl of oil and NGL and per Mcf of gas produced and the average cost of production per Boe of production sold, for the three years ended December 31, 2011: Oil production (Bbls) Rocky Mountain Permian Basin Onshore Gulf Coast Other (4) Total Gas production (Mcf) Rocky Mountain Permian Basin Onshore Gulf Coast Other (4) Total NGL production (Bbls) Rocky Mountain Permian Basin Onshore Gulf Coast 79 Other (4) Total Total production (MBoe) (1) Average sales price per Bbl ofoil (2) Rocky Mountain $ $ $ Permian Basin $ $ $ Onshore Gulf Coast $ $ $ Other (4) $ $ $ Composite $ $ $ 34 Table of Contents Average sales price per Mcf of gas (2) Rocky Mountain $ $ $ Permian Basin $ $ $ Onshore Gulf Coast $ $ $ Other (4) $ $ $ Composite $ $ $ Average sales price per Bbl of NGL Rocky Mountain $ $ $ Permian Basin $ $ $ Onshore Gulf Coast $ $ $ Other (4) $ $ $ Composite $ $ $ Average sales price per Boe (2) $ $ $ Average cost of production per Boe produced (3) Rocky Mountain $ $ $ Permian Basin $ $ $ Onshore Gulf Coast $ $ $ Other (4) $ $ $ Composite $ $ $ Oil and gas were combined by converting gas to a Boe equivalent on the basis 6 Mcf of gas to 1 Bbl of oil. Before the impact of hedging activities. Production costs include direct lease operating costs but exclude ad valorem taxes and production taxes. Includes Canada and Mid-Continent comprising approximately 6% of total production. 35 Table of Contents Drilling Activities The following table sets forth our gross and net working interests in exploratory and development wells drilled during the three years ended December 31, 2011: 2010 (1) 2011 (2) Gross Net Gross Net Gross Net Exploratory Productive Rocky Mountain — — Permian Basin Onshore Gulf Coast — Other (3) — —- Total Dry wells Permian Basin — Onshore Gulf Coast — — —- — Total —- — Development Productive Rocky Mountain Permian Basin Onshore Gulf Coast — — Other (3) Total Dry wells Onshore Gulf Coast — Total — Excludes 1.0 gross (1.0 net) well drilled by Blue Eagle. Excludes 2.0 gross (1.4 net) wells drilled by Blue Eagle. Includes drilling activities in Canada and Mid-Continent. Present Activities As of March 12, 2012, we had 3 operated wells and 5 non-operated wells in process of drilling and/or completing. The following provides an overview of our present activities by region: Rocky Mountain – North Dakota / Montana · In the Bakken / Three Forks play in the Williston Basin, during the fourth quarter of 2011, 1 gross (<1% net) non-operated well came on-line and 2 gross (0.3 net) wells are currently drilling or awaiting completion.Additionally, we have recently elected to participate in 6 gross (0.6 net) wells that have yet to spud. · The refurbishment of the Company owned drilling rig has been completed and the rig is currently on its way to McKenzie County, North Dakota to begin drilling its first multi-well pad site. 36 Table of Contents Rocky Mountain – Wyoming · In Campbell County, Wyoming, the Hedgehog State 16-2H, a horizontal well targeting the Turner formation, was recently completed with a 17-stage fracture stimulation.The well is currently flowing back with encouraging initial results.Abraxas owns a 100% working interest in this well. South Texas – Eagle Ford · At December 31, 2011, Abraxas owned a 34.7% equity interest in Blue Eagle, a joint venture between Abraxas and Rock Oil Company, LLC. · In McMullen County, Texas, the Cobra 1H, a horizontal well targeting the Eagle Ford Shale, was recently completed with a 15-stage fracture stimulation.The well is currently flowing back at very promising rates.Blue Eagle owns a 100% working interest in this well. Canada – Pekisko · In Alberta, Canada, the pipeline hook-up for three wells is underway and should be completed within the next few weeks.Two wells continue to await stimulation; however, the completions have been delayed as the availability of acid for the stimulations is in short supply.Canadian Abraxas owns a 100% working interest in each of these wells which have targeted the Pekisko formation. Office Facilities Our executive and administrative offices are located at 18803 Meisner Drive, San Antonio, Texas 78258, and consist of approximately 21,000 square feet. We own the building which is subject to a real estate lien note. The note bears interest at a fixed rate of 5.25%, and is payable in monthly installments of principal and interest of $36,652 based on a twenty year amortization. The note matures in May 2015 at which time the outstanding balance becomes due. The note is secured by a first lien deed of trust on the property and improvements. As of December 31, 2011, $4.9 million was outstanding on the note. We lease office space in Calgary, Alberta for a monthly rental of $3,836 CN. The lease expires on January 31, 2014. We lease office space in Dickinson, North Dakota for a monthly rental of $1,850. The lease expires on August 31, 2012. Other Properties We own 1,779 acres of land, including an office building, workshop, warehouse and house in San Patricio County, Texas, 603 acres of land and an office building in Scurry County, Texas, 50 acres of land in Lavaca County, Texas, 160 acres of land in Coke County, Texas, 600 acres of land in McKenzie County, North Dakota and 12,177 acres of land in Pecos County, Texas. We own 22 vehicles which are used in the field by employees. We own two workover rigs, which are used for servicing our wells. Raven Drilling, owns a 2000 HP drilling rig, primarily to be used for drilling wells in the Williston Basin. We own two condominiums in Dickinson, North Dakota and a man-camp in North Dakota to house rig crews. Item 3. Legal Proceedings From time to time, we are involved in litigation relating to claims arising out of our operations in the normal course of business. At December 31, 2011, we were not engaged in any legal proceedings that are expected, individually or in the aggregate, to have a material adverse effect on our financial condition. Item 4. Mine Safety Disclosures Not applicable 37 Table of Contents Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is traded on The NASDAQ Stock Market under the symbol "AXAS." The following table sets forth certain information as to the high and low sales price quoted for our common stock. Period High Low First Quarter $ $ Second Quarter Third Quarter Fourth Quarter First Quarter $ $ Second Quarter Third Quarter Fourth Quarter $ $ First Quarter (Through March 12, 2012) $ $ Holders As of March 12, 2012, we had 92,261,057 shares of common stock outstanding and approximately 1,179 stockholders of record. Dividends We have not paid any cash dividends on our common stock and it is not presently determinable when, if ever, we will pay cash dividends in the future. In addition, our credit facility prohibits the payment of cash dividends on our common stock. Performance Graph Set forth below is a performance graph comparing yearly cumulative total stockholder return on our common stock with (a) the monthly index of stocks included in the Standard and Poor’s 500 Index and (b) the Small Cap Index of stocks of oil and gas exploration and production companies with a market capitalization of less than $1.2 billion (the “Comparable Companies”). The Comparable Companies are: Double Eagle Petroleum Co., Endeavor International Corporation, Evolution Petroleum Corp., Gulfport Energy Corp., GMX Resources Inc., Petroleum Development Corporation, PetroQuest Energy Inc., and Warren Resources Inc. All of these cumulative total returns are computed assuming the value of the investment in our common stock and each index as $100.00 on December 31, 2006, and the reinvestment of dividends at the frequency with which dividends were paid during the applicable years. The years compared are 2007, 2008, 2009, 2010 and 2011. 38 Table of Contents Dec. 31, Dec. 31, Dec. 31, Dec. 31, Dec. 31, Dec. 31, Small CapIndex $ S&P 500 $ AXAS $ The information contained above under the caption “Performance Graph” is being “furnished” to the SEC and shall not be deemed to be “soliciting material” or to be “filed” with the SEC, nor shall such information be incorporated by reference into any future filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, except to the extent that we specifically incorporate it by reference into such filing. 39 Table of Contents Item 6. Selected Financial Data The following selected financial data is derived from our Consolidated Financial Statements as of and for the years ended December 31, 2007 through 2011. The data should be read in conjunction with our Consolidated Financial Statements and Notes thereto and other financial information included herein. See “Financial Statements and Supplementary Data” in Item 8. Year Ended December 31, (In thousands, except per share data) Total revenue $ Net income (loss) $ $ $ ) $ $ Net income (loss) per common share – diluted $ $ ) $ ) $ $ Weighted average shares outstanding – diluted Total assets $ Long-term debt, excluding current maturities $ Total stockholders’ equity (deficit) $ $ $ ) $ ) $ Includes gain on sale of assets of $59.4 million. Includes proved property impairment of $116.4 million. Includes proved property impairment of $4.8 million. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following is a discussion of our consolidated financial condition, results of operations, liquidity and capital resources. This discussion excludes the operations of Blue Eagle, except our equity share of Blue Eagle’s income (loss). This discussion should be read in conjunction with our Consolidated Financial Statements and the Notes thereto. See “Financial Statements and Supplementary Data” in Item 8. General We are an independent energy company primarily engaged in the acquisition, exploration, exploitation, development and production of oil and gas in the United States and Canada. Historically, we have grown through the acquisition and subsequent development and exploitation of producing properties, principally through the redevelopment of old fields utilizing new technologies such as modern log analysis and reservoir modeling techniques as well as 3-D seismic surveys and horizontal drilling. As a result of these activities, we believe that we have a number of development opportunities on our properties. In addition, we intend to expand upon our development activities with complementary exploration projects in our core areas of operation. Success in our development and exploration activities is critical in the maintenance and growth of our current production levels and associated reserves. While we have attained positive net income in three of the last five years, there can be no assurance that operating income and net earnings will be achieved in future periods. Our financial results depend upon many factors which significantly affect our results of operations including the following: · commodity prices and the effectiveness of our hedging arrangements; · the level of total sales volumes of oil and gas; · the availability of and our ability to raise additional capital resources and provide liquidity to meet cash flow needs; · the level of and interest rates on borrowings; and · the level and success of exploration and development activity. Commodity Prices and Hedging Arrangements. The results of our operations are highly dependent upon the prices received for our oil and gas production. The prices we receive for our production are dependent upon spot market prices, differentials and the effectiveness of our derivative contracts, which we sometimes refer to as hedging arrangements. Substantially all of our sales of oil and gas are made in 40 Table of Contents the spot market, or pursuant to contracts based on spot market prices, and not pursuant to long-term, fixed-price contracts. Accordingly, the prices received for our oil and gas production are dependent upon numerous factors beyond our control. Significant declines in prices for oil and gas could have a material adverse effect on our financial condition, results of operations, cash flows and quantities of reserves recoverable on an economic basis. Recently, the prices of oil and gas have been volatile.During the first half of 2009, there was a significant drop in prices. Prices began to improve during the second half of 2009 and 2010. During 2011, the price of oil increased from the levels experienced in 2010. The New York Mercantile (NYMEX) price for West Texas Intermediate crude oil (WTI) averaged $96.19 per barrel in 2011 as compared to $79.51 per barrel in 2010. During 2011, the average price of gas decreased from an average NYMEX Henry Hub spot price of $4.38 per MMBtu in 2010 to $4.16 per MMBtu in 2011. Prices closed on December 31, 2011 at $98.83 per Bbl of oil and $2.96 per MMBtu of gas.If commodity prices decline, our revenue and cash flow from operations will also likely decline.In addition, lower commodity prices could also reduce the amount of oil and gas that we can produce economically.If gas prices remain depressed or oil prices decline significantly, our revenues, profitability and cash flow from operations may decrease which could cause us to alter our business plans, including reducing our drilling activities. The realized prices that we receive for our production differ from NYMEX futures and spot market prices, principally due to: · basis differentials which are dependent on actual delivery location; · adjustments for BTU content; and · gathering, processing and transportation costs. The following table sets forth our average differentials for the years ended December 31, 2009, 2010 and 2011: Oil - WTI Gas – Henry Hub Average realized price $ Average NYMEX price $ Differential $ ) $ ) $ ) $ ) $ ) $ ) Our hedging arrangements equate to approximately 67% of the estimated oil and gas production from our net proved developed producing reserves (as of December 31, 2011) through December31, 2012 and 59% for 2013. By removing a significant portion of price volatility on our future oil and gas production, we believe we will mitigate, but not eliminate, the potential effects of changing commodity prices on our cash flow from operations for those periods.However, when prevailing market prices are higher than our contract prices, we will not realize increased cash flow on the portion of the production that has been hedged.We have sustained and in the future, we will sustain realized and unrealized losses on our derivative contracts if market prices are higher than our contract prices. Conversely, when prevailing market prices are lower than our contract prices, we will sustain realized and unrealized gains on our commodity derivative contracts. In 2009, we incurred a realized gain of $17.9 million and an unrealized loss of $28.4 million. In 2010, we incurred a realized gain of $2.8 million and an unrealized gain of $11.4 million. In 2011, we incurred a realized gain of $1.7 million and an unrealized gain of $5.7 million. We have not designated any of these derivative contracts as a hedge as prescribed by applicable accounting rules. The following table sets forth our derivative position at December 31, 2011: Fixed Price Swap Oil Gas Contract Periods Daily Volume (Bbl) Swap Price Daily Volume (MMbtu) Swap Price $ At December 31, 2011, the aggregate fair market value of our oil and gas derivative contracts was an asset of approximately $3.4 million. 41 Table of Contents On March 12, 2012, we monetized our gas derivative contacts for $12.4 million.Simultaneously, we entered into new oil commodity swaps on as summarized below. The following table sets forth our oil derivative contract position related to the new swap agreements: Contract Period Daily Volume (Bbl) Swap Price $ $ $ 1. For the months of July through December 2012. 2. For the months of January through August 2014. Production Volumes. Our proved reserves will decline as oil and gas is produced, unless we find, acquire or develop additional properties containing proved reserves or conduct successful exploration and development activities.Based on the reserve information set forth in our reserve estimates as of December31, 2011 (which did not include any of Blue Eagle’s reserves), our average annual estimated decline rate for net proved developed producing reserves is 14% during the first five years, 8% in the next five years, and approximately 7% thereafter.These rates of decline are estimates and actual production declines could be materially higher.While we have had some success in finding, acquiring and developing additional reserves, we have not always been able to fully replace the production volumes lost from natural field declines and property sales. Our ability to acquire or find additional reserves in the future will be dependent, in part, upon the amount of available funds for acquisition, exploration and development projects. We had capital expenditures during 2011 of $56.2 million related to our exploration and development activities. We have a capital expenditure budget for 2012 of $70 million, an increase of approximately 17% over 2011. Approximately 75% of the 2012 budget will be spent on unconventional horizontal oil wells in the Bakken/Three Forks and Niobrara plays in the Rocky Mountain region and the other 25% will target conventional oil plays in the Permian Basin and in the province of Alberta, Canada.The 2012 capital expenditure budget is subject to change depending upon a number of factors, including the availability and costs of drilling and service equipment and crews, economic and industry conditions at the time of drilling, prevailing and anticipated prices for oil and gas, the availability of sufficient capital resources, the results of our exploitation efforts, and our ability to obtain permits for drilling locations. The following table presents historical net production volumes for the years ended December 31, 2009, 2010 and 2011: Year Ended December 31, Total production (MBoe) Average daily production (Boepd) % Oil/ NGL 35
